 



Exhibit 10.20
LEASE AGREEMENT BETWEEN
2855 E. COTTONWOOD PARKWAY, L.C., as
Landlord
and
ADS ALLIANCE DATA SYSTEMS, INC., as
Tenant
DATED ______________________________

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   PART I SUMMARY OF BASIC LEASE INFORMATION  
  1   A.   PREMISES (Lease Provisions, Paragraph 2)     1   B.   LEASE TERM
(Lease Provisions, Paragraph 3)     1   C.   BASE RENT (Lease Provisions,
Paragraph 5)     1   D.   ADDITIONAL RENT (Lease Provisions, Paragraph 5.3)    
2   E.   SECURITY DEPOSIT (Glossary of Defined Terms)     2   F.   PARKING
CHARGE (Lease Provisions, Paragraph 5.5)     2   G.   ADDRESSES FOR NOTICES
(Lease Provisions, Paragraph 27.7)     2   H.   TENANT IMPROVEMENTS AND SPACE
PLAN (Work Letter Agreement)     2  
 
                PART II LEASE PROVISIONS     3  
1.
  DEFINITIONS         3  
2.
  PREMISES         3  
3.
  TERM         3  
4.
  USE         3  
5.
  RENT         4  
 
  5.1   Base Rent     4  
 
  5.2   No Other Adjustment of Base Rent     4  
 
  5.3   Additional Rent     4  
 
  5.4   Operating Expenses     5  
 
  5.5   Parking Charge     7  
 
  5.6   Payment of Rent     8  
 
  5.7   Delinquent Payments and Handling Charge     8  
 
  5.8   Security Deposit     8  
 
  5.9   Holding Over     9   6.   CONSTRUCTION OF IMPROVEMENTS     9  
 
  6.1   General     9  
 
  6.2   Access by Tenant Prior to Commencement of Term     9  
 
  6.3   Commencement Date; Adjustments to Commencement Date     10   7.  
SERVICES TO BE FURNISHED BY LANDLORD     10  
 
  7.1   General     10  
 
  7.2   Keys and/or Access Cards     11  
 
  7.3   Tenant Identity, Signs and Other Matters     11  
 
  7.4   Charges     11  
 
  7.5   Operating Hours     12   8.   REPAIR AND MAINTENANCE     12  
 
  8.1   By Landlord     12  
 
  8.2   By Tenant     12   9.   TAXES ON TENANT’S PROPERTY     12   10.  
TRANSFER BY TENANT     12  
 
  10.1   General     12  
 
  10.2   Conditions     13  
 
  10.3   Liens     13  
 
  10.4   Assignments in Bankruptcy     14   11.   ALTERATIONS     14   12.  
PROHIBITED USES     14  
 
  12.1   General     14  
 
  12.2   Hazardous Materials     14  
 
  12.3   Overstandard Tenant Use     15   13.   ACCESS BY LANDLORD     15   14.
  CONDEMNATION     15   15.   CASUALTY     16  
 
  15.1   General     16  
 
  15.2   Acts of Tenant     16  
 
  15.3   Last Year of Term     16   16.   SUBORDINATION, NON-DISTURBANCE AND
ATTORNMENT     17  
 
  16.1   General     17  
 
  16.2   Attornment     17   17.   INSURANCE     17  
 
  17.1   General     17  
 
  17.2   Waiver of Subrogation     18  

i



--------------------------------------------------------------------------------



 



                              Page  
 
  17.3   Landlord’s Insurance     18   18.   INDEMNITY     19   19.   THIRD
PARTIES; ACTS OF FORCE MAJEURE; EXCULPATION     19   20.   SECURITY INTEREST    
19   21.   CONTROL OF COMMON AREAS     19   22.   RIGHT TO RELOCATE     20   23.
  QUIET ENJOYMENT     20   24.   DEFAULT BY TENANT     20  
 
  24.1   Events of Default     20  
 
  24.2   Remedies of Landlord     20  
 
  24.3   Payment by Tenant     21  
 
  24.4   Reletting     21  
 
  24.5   Landlord’s Right to Pay or Perform     22  
 
  24.6   No Waiver; No Implied Surrender     22   25.   DEFAULTS BY LANDLORD    
22   26.   RIGHT OF REENTRY     22   27.   MISCELLANEOUS     23  
 
  27.1   Independent Obligations; No Offset     23  
 
  27.2   Time of Essence     23  
 
  27.3   Applicable Law     23  
 
  27.4   Assignment by Landlord     23  
 
  27.5   Estoppel Certificates; Financial Statements     23  
 
  27.6   Signs, Building Name and Building Address     23  
 
  27.7   Notices     23  
 
  27.8   Entire Agreement, Amendment and Binding Effect     23  
 
  27.9   Severability     24  
 
  27.10   Number and Gender, Captions and References     24  
 
  27.11   Attorneys’ Fees     24  
 
  27.12   Brokers     24  
 
  27.13   Interest on Tenant's Obligations     24  
 
  27.14   Authority     24  
 
  27.15   Recording     24  
 
  27.16   Exhibits     24  
 
  27.17   Multiple Counterparts     25  
 
  27.18   Survival of Indemnities     25  
 
  27.19   Non-Merger.     25  
 
  27.20   Miscellaneous     25  

ii



--------------------------------------------------------------------------------



 



      EXHIBITS      
Exhibit A:
  Glossary of Defined Terms
Exhibit B:
  Description of Premises/Approved Space Plan
Exhibit C:
  Building Rules and Regulations
Exhibit D:
  Work Letter Agreement
Exhibit D1:
  Intentionally Left Blank
Exhibit D2:
  Building Standard Tenant Improvements
Exhibit E:
  Legal Description of Land
Exhibit F:
  Lease Extension Addendum
Exhibit G:
  Acknowledgment of Lease Commencement Date
Exhibit H:
  Estoppel Certificate, Subordination, Non-Disturbance and Attornment Agreement

iii



--------------------------------------------------------------------------------



 



LEASE AGREEMENT
     THIS LEASE AGREEMENT (the “Lease”) is entered into as of the ___day of ___,
2002, between 2855 E. COTTONWOOD PARKWAY, L.C. as Landlord, and ADS ALLIANCE
DATA SYSTEMS, INC., as Tenant.
PART I
SUMMARY OF BASIC LEASE INFORMATION
     Each reference in this Summary of Basic Lease Information to the Lease
Provisions contained in PART II shall be construed to incorporate all the terms
provided in said Lease Provisions, and reference in the Lease Provisions to the
Summary contained in this PART I shall be construed to incorporate the
provisions of this Summary. In the event of any conflict between the provisions
of this Summary and the provisions in the balance of the Lease, the latter shall
control. The basic terms of this Lease are as follows:

A.   PREMISES (Lease Provisions, Paragraph 2):

     1. Premises Location: Suite 100, consisting of approximately 3,445 square
feet of Rentable Area (2,995 usable square feet), located on the 1st floor of
the Building (as outlined on the floor plan attached to this Lease as
Exhibit B), the street address of which is 2855 E. Cottonwood Parkway, as
constructed on the Land which is further described on Exhibit E hereto.
     2. Number of Approximate Square Feet of Rentable Area in the Building
measured consistently throughout the Building: Approximately One Hundred Four
Thousand Nine Hundred Seventy-Four (104,974) square feet.

A.   LEASE TERM (Lease Provisions, Paragraph 3):

     1. Duration: Seven (7) years.
     2. Lease Commencement Date (Lease Provisions, Paragraph 6.3): The earliest
to occur of the following events: (a) the date of Substantial Completion (as
defined in the Work Letter Agreement) of the Tenant Improvements, or (b) the
date on which Landlord would have substantially completed the Tenant
Improvements and tendered possession of the Premises to Tenant but for certain
delays attributable to Tenant as provided in Paragraph 6.3, or (c) the date on
which Tenant takes possession of the Premises. The Lease Commencement Date is
scheduled to be September 15, 2002.
     3. Lease Expiration Date (Lease Provisions, Paragraph 3): The last day of
the calendar month, which includes the day immediately prior to the fifth (5th)
anniversary of the Lease Commencement Date, unless further extended or earlier
terminated as provided in this Lease.
A. BASE RENT (Lease Provisions, Paragraph 5) :

          Lease Year   Monthly Base Rent   Annual Base Rent Year 1
9/15/02 — 1/15/03   $0.00   $0.00           Year 1
1/16/03 — 9/30/03   $5,454.58   $65,455.00           Year 2
10/1/03 — 9/30/04   $5,598.13   $67,177.50

 



--------------------------------------------------------------------------------



 



          Lease Year   Monthly Base Rent   Annual Base Rent Year 3
10/1/04 — 9/30/05   $5,741.67   $68,900.00           Year 4
10/1/05 — 9/30/06   $5,885.21   $70,622.50           Year 5
10/1/06 — 9/30/07   $6,028.75   $72,345.00           Year 6
10/1/07 — 9/30/08   $6,172.29   $74,067.50           Year 7
10/1/08 — 9/30/09   $6,315.83   $75,790.00

A.   ADDITIONAL RENT (Lease Provisions, Paragraph 5.3):

     1. Base Year (Lease Provisions, Paragraph 5.3.1): The Fiscal Year
commencing January 1 through December 31, 2002.
     2. Tenant’s Share (Lease Provisions, Paragraph 5.3.1): Tenant’s Share for
Tenant’s payment of Operating Expenses means Three and 28/100 percent (3.28%).

A.   SECURITY DEPOSIT (Glossary of Defined Terms):

     Means FIVE THOUSAND FOUR HUNDRED FIFTY-FOUR AND 58/100 Dollars ($5,454.58).

A.   PARKING CHARGE (Lease Provisions, Paragraph 5.5):

     Tenant shall throughout the Term, lease from Landlord up to a total of
twelve (12) automobile parking spaces, of which total Tenant may elect to lease
up to three (3) assigned and covered automobile parking spaces at an initial
cost of Thirty-five and 00/100 Dollars ($35.00) per month per space. The
remainder of the automobile parking spaces leased by Tenant which Tenant does
not elect to have assigned and covered shall be unassigned parking spaces at a
cost of Zero Dollars ($0.00) per month per space for the initial Term of the
Lease.

A.   ADDRESSES FOR NOTICES (Lease Provisions, Paragraph 27.7):

  1.   Tenant’s Address:

  (a)   Before Lease Commencement Date:

ADS Alliance Data Systems, Inc.
17655 Waterview Parkway
Dallas, TX 75252
Attention: John Clyne

  (b)   After Lease Commencement Date:

ADS Alliance Data Systems, Inc.
2855 E. Cottonwood Parkway, Suite 100
Salt Lake City, Utah 84121

 



--------------------------------------------------------------------------------



 



  2.   Landlord’s Address:

2855 E. Cottonwood Parkway, L.C.
c/o John L. West
2855 E. Cottonwood Parkway, Suite 560
Salt Lake City, Utah 84121

  3.   Address of Landlord’s Lender or Mortgagee:

Teachers Insurance and Annuity
   Association of America
730 Third Avenue
New York, NY 10017

A.   TENANT IMPROVEMENTS AND SPACE PLAN (Work Letter Agreement):

     Landlord shall construct and install the Tenant Improvements, as shown on
the approved Space Plan attached as Exhibit “B”, at Landlord’s cost for Tenant’s
occupancy on a turn-key basis in accordance with the Lease and the Work Letter
Agreement.

 



--------------------------------------------------------------------------------



 



PART II
LEASE PROVISIONS
     1. DEFINITIONS . The definitions of certain of the capitalized terms used
in this Lease are set forth in the Glossary of Defined Terms attached as
Exhibit A.
     2. PREMISES. Subject to the provisions of this Lease, Landlord hereby
leases to Tenant, and Tenant hereby leases from Landlord, the premises described
in the Summary of Basic Lease Information, Section “A”, as outlined on the
approved Space Plan attached hereto as Exhibit B (the “Premises”). In connection
with such demise and subject to paragraph 21 herein, Landlord hereby grants to
Tenant the nonexclusive right to use during the Term, all Common Areas designed
for the use of all tenants in the Building, in common with all tenants in the
Building and their invitees, for the purposes for which the Common Areas are
designed and in accordance with all Legal Requirements. Landlord, however, has
the sole discretion to determine the manner in which the Common Areas are
maintained and operated, and the use of the Common Areas shall be subject to the
Building Rules and Regulations. Tenant acknowledges that Landlord has made no
representation or warranty regarding the Building or Premises except as
specifically stated in this Lease. By occupying the Premises, Tenant accepts the
Premises as being suitable for Tenant’s intended use of the Premises. Landlord
represents that, to the best of its knowledge, upon occupancy, the Building will
be in compliance with the Americans with Disabilities Act of 1990. Landlord
further represents that, to the best of its knowledge, the Building is in
compliance with all Legal Requirements.
     3. TERM. The provisions of this Lease shall be effective only as of the
date this Lease is executed by both Landlord and Tenant. The duration of the
term of this Lease shall be for the period stated in the Summary of Basic Lease
Information, Section “B,” commencing on the Commencement Date set forth in
paragraph 6.3 below, and expiring at 5:00 p.m. on the day stated in Section “B”
of the Summary of Basic Lease Information, unless earlier terminated as provided
herein (the “Term”).
          3.1 Tenant’s Right to Terminate Lease. Tenant shall have the right to
terminate this Lease as of the end of the sixtieth (60th) calendar month after
the Lease Commencement Date (the “Early Termination Date”) in the manner
provided in this paragraph 3.1 below if, and only if, Tenant fulfills all of the
following conditions:
               (a) Tenant sends or delivers to Landlord a written notice signed
by Tenant exercising this right to terminate as of the Early Termination Date,
and Landlord receives the notice, no earlier than forty-eight (48) months after
the Lease Commencement Date and no later than fifty-two (52) months after the
Lease Commencement Date.
               (b) No later than fifty-two (52) months after the Lease
Commencement Date, and in addition to all Rent and Additional Rent payable
hereunder, Tenant pays to Landlord, and Landlord receives from Tenant, the
additional sum of $37,033.74, in the form of a cashier’s check.

4



--------------------------------------------------------------------------------



 



               (c) Tenant vacates the entire Premises no earlier than fifty-four
(54) months after the Lease Commencement Date and no later than sixty
(60) months after the Lease Commencement Date.
               (d) Regardless of the date Tenant vacates the Premises, Tenant is
not in default of any provision of this Lease including, without limitation, the
payment of all Rent and Additional Rent, when Tenant vacates the Premises and
through and including the Early Termination Date.
               Upon the occurrence of the Commencement Date, the parties will
execute and deliver a certificate in the form of Exhibit G attached hereto
acknowledging the rights of Tenant described in this Section 3.1 above. Time is
of the essence in the fulfillment of the foregoing conditions. If Tenant fails
to fulfill any of the foregoing conditions, Tenant’s right to terminate shall
automatically and irrevocably cease. Except as set forth in this Section or as
otherwise expressly provided in this Lease, Tenant shall have no right to
terminate the Lease before the Lease Expiration Date.
     4. USE. Tenant shall occupy and use the Premises solely for lawful, general
business office purposes in compliance with the Building Rules and Regulations
from time to time in effect. Tenant shall, and Tenant agrees to use commercially
reasonable efforts to cause its agents, servants, employees, invitees and
licensees to observe and comply fully and faithfully with the Building Rules and
Regulations attached hereto as Exhibit C, and incorporated herein by this
reference, or such reasonable modifications, rules and regulations which may be
hereafter adopted by Landlord for the care, protection, cleanliness and
operation of the Premises and Complex. Tenant shall also comply with all Legal
Requirements and other restrictions on use of the Premises as provided in this
Lease, including, without limitation, paragraph 12 hereof. The Landlord
represents that the Premises are properly zoned for the permitted uses set forth
herein.
     5. RENT.
          5.1 Base Rent. In consideration of Landlord’s leasing the Premises to
Tenant, Tenant shall pay to Landlord the base rent (“Base Rent”) at the time(s)
and in the manner stated in paragraph 5.6 below, as stated in Section “C” of the
Summary of Basic Lease Information.
          5.2 No Other Adjustment of Base Rent. The Rentable Area of the
Premises is subject to a joint verification, at the election of either party, by
Tenant and Landlord’s property manager within fifteen (15) calendar days of the
date of approval by both Tenant and Landlord of the Space Plan. In the event it
is determined at the time of such verification that the Rentable Area of the
Premises is different from that stated in the Summary of Basic Lease
Information, Section “A”, all Rent that is based on that incorrect amount shall
be modified in accordance with that determination. If that determination is
made, it shall be confirmed in writing by Landlord to Tenant and shall be
conclusive and binding upon the parties. If neither party elects to have the
joint verification within the specified time, the stipulation of Rentable Area
set forth in paragraph 2 above and in the Summary of Basic Lease Information,
shall be conclusive and binding on the parties. Notwithstanding the foregoing,

5



--------------------------------------------------------------------------------



 



the Base Rent set forth in paragraph 5.1 above and in the Summary of Basic Lease
Information is a negotiated amount and there shall be no adjustment to the Base
Rent or Additional Rent without the prior written consent of Landlord. Tenant
shall have no right to withhold, deduct or offset any amount of the monthly Base
Rent, Additional Rent or any other sum due hereunder even if the actual rentable
square footage or Rentable Area of the Premises is less than set forth in
paragraph 2 hereof.
          5.3 Additional Rent. In addition to paying the Base Rent specified in
paragraph 5.1 above, Tenant shall pay as additional rent the Tenant’s Share (as
defined in subparagraph 5.3.1(b) below) of the Operating Expenses (as defined in
subparagraph 5.4 below) for each Fiscal Year, or portion thereof, that are in
excess of the amount of Operating Expenses applicable to the Base Year (as
defined in subparagraph 5.3.1(a) below). Said additional rent, together with
other amounts of any kind (other than Base Rent) payable by Tenant to Landlord
under the terms of this Lease, shall be collectively referred to in this Lease
as “Additional Rent.” Operating Expenses which are normally and reasonably
allocable to more than one Fiscal Year shall be prorated and allocated over such
period(s). All amounts due under this paragraph 5.3 as Additional Rent are
payable for the same periods and in the same manner, time and place as the Base
Rent as provided in paragraph 5.6 below. Without limitation on any other
obligation of Tenant that may survive the expiration of the Lease Term, Tenant’s
obligations to pay the Additional Rent provided for in this paragraph 5.3 shall
survive the expiration of the Term.
          5.3.1 Additional Rent Definitions. The following definitions apply to
this paragraph 5.4:
               (a) Base Year. “Base Year” means the Fiscal Year commencing
January 1 through December 31 of the year stated in Section “D” of the Summary
of Basic Lease Information.
               (b) Tenant’s Share. “Tenant’s Share” for Tenant’s payment of
Operating Expenses means the percentage stated in Section “D” of the Summary of
Basic Lease Information. If the Premises or the Building is expanded or reduced
with the written consent of Landlord, the Tenant’s Share shall be adjusted by
written notice from Landlord to Tenant.
          5.3.2 Calculation and Payment of Additional Rent. Tenant’s Share of
Operating Expenses for any Fiscal Year, or portion thereof, shall be calculated
and paid as follows:
               (a) Calculation of Excess. If Tenant’s Share of Operating
Expenses for any Fiscal Year, commencing with the Fiscal Year immediately
following the Base Year, exceeds Tenant’s Share of the amount of Operating
Expenses applicable to the Base Year, Tenant shall pay as Additional Rent to
Landlord an amount equal to that excess (the “Excess”) in the manner stated in
subparagraphs 5.3.2(b) and (c) below.
               (b) Statement of Estimated Operating Expenses and Payment by
Tenant. On or before the last day of the Fiscal Year in

6



--------------------------------------------------------------------------------



 



which the Lease Commencement Date occurs and for each Fiscal Year thereafter,
Landlord shall endeavor to deliver to Tenant an estimate statement (the
“Estimate Statement”) of Additional Rent to be due by Tenant for the forthcoming
Fiscal Year. The Estimate Statement will be based on good faith estimates,
reasonably determined, and will set forth in reasonable detail the calculation
of estimated expenses and Additional Rent. Thereafter, unless Landlord delivers
to Tenant a revision of the Estimate Statement, Tenant shall pay to Landlord
monthly, coincident with Tenant’s payment of Base Rent, an amount equal to the
estimated Additional Rent set forth on the Estimate Statement for such Fiscal
Year divided by twelve (12) months. On no more than two occasions during any
Fiscal Year, Landlord may estimate and re-estimate the Additional Rent to be due
by Tenant for that Fiscal Year and deliver a copy of the revised Estimate
Statement to Tenant. The revised Estimate Statement will be based on good faith
estimates, reasonably determined, and will set forth in reasonable detail the
calculation of estimated expenses and Additional Rent. Thereafter, the monthly
installments of Additional Rent payable by Tenant shall be appropriately
adjusted in accordance with the revised Estimate Statement so that, by the end
of any Fiscal Year, Tenant shall have paid all of the Additional Rent as
estimated by Landlord on the revised Estimate Statement. Landlord’s failure to
furnish the Estimate Statement for any Fiscal Year in a timely manner shall not
preclude Landlord from enforcing its rights to collect any Additional Rent.
               (c) Statement of Actual Operating Expenses and Payment by Tenant.
Landlord shall endeavor to give to Tenant as soon as available following the end
of each Fiscal Year, but in no event later than November 1, a statement (the
“Statement of Actual Operating Expenses”) stating the Operating Expenses
incurred or accrued for that preceding Fiscal Year and indicating the amount, if
any, of any Excess due to Landlord or overpayment by Tenant. Landlord’s
Statement of Actual Operating Expenses will show in reasonable detail the amount
and computation of Operating Expenses for the applicable Fiscal Year, a
statement as to any Operating Expense which is not final and the amount of
Tenant’s obligations hereunder and application of Tenant’s estimated payments.
Except for Operating Expense items identified by Landlord as not being final or
adjustments to Operating Expense items not reasonably foreseeable by Landlord,
no adjustment will be made by Landlord to the Statement of Actual Operating
Expenses for any Fiscal Year subsequent to November 1 following the end of the
Fiscal Year to which the Statement of Actual Operating Expenses relates. On
receipt of the Statement of Actual Operating Expenses for each Fiscal Year for
which an Excess exists, Tenant shall pay, with its next installment of Base Rent
due, the full amount of the Excess, less the estimated amounts (if any) paid
during the Fiscal Year pursuant to an Estimate Statement (as defined in
subparagraph 5.3.2(b) above). In the event there is an overpayment of Additional
Rent set forth on a Statement of Actual Operating Expenses for any Fiscal Year,
the amount of overpayment shall be credited against payments of Additional Rent
as they become due. If it is determined that there is an overpayment of
Additional Rent by Tenant for any fiscal year after the expiration of the term
of this

7



--------------------------------------------------------------------------------



 



Lease, such overpayment shall be promptly refunded to Tenant. Landlord’s failure
to furnish the Statement of Actual Operating Expenses for any Fiscal Year in a
timely manner shall not prejudice Landlord from enforcing its rights hereunder.
Even if the Term is expired and Tenant has vacated the Premises, if an Excess
exists when final determination is made of Tenant’s Share of the Operating
Expenses for the Fiscal Year in which the Lease terminates, Tenant shall
promptly pay to Landlord the amount calculated under this subparagraph (c).
Provisions of this subparagraph (c) shall survive the expiration or earlier
termination of the Term.
          5.4 Operating Expenses. shall mean all costs and expenses which
Landlord pays or accrues by virtue of the ownership, use, management, leasing,
maintenance, service, operation, insurance or condition of the Land and all
improvements thereon, including, without limitation, the Building and Parking
Facility, during a particular Fiscal Year or portion thereof as determined by
Landlord or its accountant in accordance with generally accepted accounting
principles which shall be consistently applied, subject to the exclusions
contained in Section 5.4.2(a) below.
          5.4.1 Examples. “Operating Expenses” shall include, but shall not be
limited to, the following to the extent they relate to the Complex or are
chargeable to the Complex in connection with the operation and maintenance of
the Cottonwood Corporate Center generally:
               (a) all Impositions and other governmental charges;
               (b) all insurance premiums charged for policies obtained by
Landlord for the Land, Building and Parking Facility, which may include without
limitation, at Landlord’s election, (i) fire and extended coverage insurance,
including earthquake, windstorm, hail, explosion, riot, strike, civil commotion,
aircraft, vehicle and smoke insurance, (ii) public liability and property damage
insurance, (iii) elevator insurance, (iv) workers’ compensation insurance for
the employees covered by clause (h), (v) boiler, machinery, sprinkler, water
damage, and legal liability insurance, (vi) rental loss insurance, and
(vii) such other insurance as Landlord considers reasonably necessary in the
operation of the Complex;
               (c) all deductible amounts incurred in any Fiscal Year relating
to an insurable loss;
               (d) all maintenance, repair, replacement, restoration and
painting costs, including, without limitation, the cost of operating, managing,
maintaining and repairing the following systems: utility, mechanical, sanitary,
drainage, escalator and elevator;
               (e) all janitorial, snow removal, custodial, cleaning, washing,
landscaping, landscape maintenance, access systems, trash removal and pest
control costs;
               (f) all security costs;

8



--------------------------------------------------------------------------------



 



               (g) all electrical, energy monitoring, water, water treatment,
gas, sewer, telephone and other utility and utility-related charges;
               (h) all wages, salaries, salary burdens, employee benefits,
payroll taxes, Social Security and insurance for all persons engaged by Landlord
or an Affiliate of Landlord in connection with the Complex;
               (i) all costs of leasing or purchasing supplies, tools, equipment
and materials;
               (j) all fees and assessments of the Cottonwood Corporate Center
park applicable to the Complex;
               (k) the cost of licenses, certificates, permits and inspections;
               (l) the cost of contesting the validity or applicability of any
governmental enactments that may affect the Operating Expenses;
               (m) the cost of Parking Facility maintenance, repair and
restoration, including, without limitation, resurfacing, repainting, restriping
and cleaning;
               (n) all fees and other charges paid under all maintenance and
service agreements, including but not limited to window cleaning, elevator and
HVAC maintenance;
               (o) All reasonable and customary fees, charges, management fees
(or amounts in lieu of such fees), consulting fees, legal fees and accounting
fees of all persons engaged by Landlord (exclusive of legal fees with respect to
disputes with individual tenants, negotiations of tenant leases, or with respect
to ownership rather than operation of the Complex), together with all other
associated costs or other charges reasonably incurred by Landlord in connection
with the management office and the operation, management, maintenance and repair
of the Complex;
               (p) all costs of monitoring services, including, without
limitation, any monitoring or control devices used by Landlord in regulating the
Parking Facility;
               (q) amortization of the cost of acquiring, financing and
installing capital items which are intended to reduce (or avoid increases in)
operating expenses or which are required by a governmental authority subsequent
to the Commencement Date of this Lease. Such costs shall be amortized over the
reasonable life of the items in accordance with generally accepted accounting
principles and consistently applied, but not beyond the reasonable life of the
Building; and
               (r) any other costs or expenses reasonably incurred by Landlord
under this Lease which are not otherwise reimbursed directly by Tenants.

9



--------------------------------------------------------------------------------



 



          5.4.2 Adjustments. Operating Expenses shall be adjusted as follows:
               (a) Exclusions. “Operating Expenses” shall not include (i)
expenditures classified as capital expenditures for federal income tax purposes
except as set forth in clause 5.4.1(r), (ii) costs for which Landlord is
entitled to specific reimbursement by Tenant, by any other tenant of the
Building or by any other third party, (iii) allowances or other amounts
specified in the Work Letter for expenses incurred by Landlord for improvements
to the Premises, (iv) leasing commissions, and all noncash expenses (including
depreciation), except for the amortized costs specified in clause 5.4.1(r),
(v) land or ground rent, if applicable, and (vi) debt service on any
indebtedness secured by the Complex (except debt service on indebtedness to
purchase or pay for items specified as permissible “Operating Expenses”),
(vii) the excess cost of any work or service performed for or facilities
furnished to any tenant of the Building to a substantially greater extent or in
a manner materially more favorable to such tenant than that performed for or
furnished to Tenant hereunder; (viii) sums which constitute insured repairs or
other work necessitated by fire or other casualty; (ix) sums incurred for the
alteration or renovation of vacant or vacated space in the Building;
(x) expenditures paid to a related corporation, entity or persons which are in
excess of the amount which would be paid in the absence of such relationship;
(xi) expenditures resulting from the relocation or moving of tenants in the
Building to another location within the Building; (xii) depreciation costs; and
(xiii) any income, franchise or corporate tax, any leasehold taxes on other
tenants’ personal property, sales, capital levy, capital stock, excess profits,
transfer, revenue, or any other tax, assessment or charge upon or measured by
rent payable to Landlord. Operating Expenses shall not exceed the reasonable,
customary and ordinary cost for such items. There shall be no duplication of
costs or reimbursements.
               (b) Gross-Up Adjustments. If the occupancy of the Building during
any part of any Fiscal Year (including the Base Year) is less than ninety-five
percent (95%), Landlord shall make an appropriate adjustment of the Operating
Expenses for that Fiscal Year, as reasonably determined by Landlord using sound
accounting and management principles, to determine the amount of Operating
Expenses that would have been incurred had the Building been ninety-five percent
(95%) occupied. This amount shall be considered to have been the amount of
Operating Expenses for that Fiscal Year.
          5.4.3 Landlord’s Books and Records. If Tenant disputes the amount of
the Additional Rent due hereunder, Tenant may designate, within sixty (60) days
after receipt of the Statement of Actual Operating Expenses, an independent
certified public accountant or qualified third-party management company to
inspect Landlord’s records. Tenant is not entitled to request that inspection,
however, if Tenant is then in default under this Lease. The accountant must be a
member of a nationally recognized accounting firm and must not charge a fee
based on the amount of Additional Rent that the accountant is able to save
Tenant by the inspection. Any inspection must be conducted in Landlord’s offices
at

10



--------------------------------------------------------------------------------



 



a reasonable time or times. If, after such an inspection, Tenant still disputes
the Additional Rent, Landlord and Tenant shall each designate an independent
certified public accountant, which shall in turn jointly select a third
independent certified public accountant (the “Third CPA”). A certification of
the proper amount shall be made, at Tenant’s sole expense, by the Third CPA.
That certification shall be final and conclusive. If as a result of such audit
and certification, it is determined that Tenant was overcharged by more than six
percent (6%) during any period covered by such audit and certification, then
Landlord will pay the costs and expenses of such audit.
          5.5 Parking Charge. Tenant shall throughout the Term, lease from
Landlord the number of unassigned and assigned automobile parking spaces, at
such prices per month, as stated in Section “F” of the Summary of Basic Lease
Information. Such monthly parking charges shall be considered Additional Rent
and shall be due and payable without notice or demand, on or before the first
day of each calendar month. Landlord shall have the right from time to time
during the Term and during each Extension Renewal Term (if applicable), to
increase the monthly parking charges for assigned parking spaces to the then
prevailing market rate. From time to time after seven (7) years from the
Commencement Date, the Landlord shall also have the right to increase the
monthly parking charges for unassigned parking spaces to the prevailing market
rate. Landlord shall also have the right to establish such reasonable rules and
regulations as may be deemed desirable, at Landlord’s reasonable discretion, for
the proper and efficient operation and maintenance of said Parking Facility.
Such rules and regulations may include, without limitation, (i) restrictions in
the hours during which the Parking Facility shall be open for use, (ii) subject
to the provisions of this paragraph 5.5 above, the establishment of charges for
parking therein, and (iii) the use of parking gates, cards, permits and other
control devices to regulate the use of the parking areas. The rights of Tenant
and its employees, customers, service suppliers and invitees to use the Parking
Facility shall, to the extent such rules and regulations are not inconsistent
with the other terms of this Lease, at all times be subject to (a) Landlord’s
right to establish reasonable rules and regulations applicable to such use and
to exclude any person therefrom who is not authorized to use the same or who
violates such rules and regulations; (b) the rights of Landlord and other
tenants in the Building to use the same in common with Tenant; (c) other than
with respect to Tenant’s assigned parking spaces, the availability of parking
spaces in said Parking Facility; and (d) Landlord’s right to change the
configuration of the parking areas and any unassigned parking spaces as shall be
determined at Landlord’s reasonable discretion. Tenant agrees to limit its use
of the Parking Facility to the number and type of parking spaces specified in
this paragraph above. Notwithstanding the foregoing, nothing contained herein
shall be deemed to impose liability upon Landlord for personal injury or theft,
for damage to any motor vehicle, or for loss of property from within any motor
vehicle, which is suffered by Tenant or any of its employees, customers, service
suppliers or other invitees in connection with their use of the Parking
Facility. Tenant understands and agrees that, while the Parking Facility will be
open to Tenant on a 24-hour basis, other than spaces that are leased to Tenant
and other tenants, all parking spaces in the parking area may be leased to
members of the general public between the hours of 6:30 p.m. through 7:00 a.m.

11



--------------------------------------------------------------------------------



 



Monday through Saturday morning, after 1:30 p.m. on Saturday, and all day on
Sunday.
          5.6 Payment of Rent. Except as otherwise expressly provided in this
Lease, all Base Rent and Additional Rent shall be due in advance monthly
installments on the first day of each calendar month during the Term. Rent shall
be paid to Landlord at its address recited in Section 27.7, or to such other
person or at such other address in the United States as Landlord may from time
to time designate in writing. Rent shall be paid without notice, demand,
abatement, deduction or offset in legal tender of the United States of America.
The Base Rent for the first full calendar month of the Term shall be paid upon
execution by Tenant of this Lease. In addition, if the Term commences or ends on
other than the first or the last day of a calendar month, the Base Rent for the
partial month shall be prorated on the basis of the number of days during the
applicable month and paid on or before the Lease Commencement Date. If the Term
commences or ends on other than the first or the last day of a Fiscal Year, the
Additional Rent for the partial Fiscal Year calculated as provided in paragraph
5.3 above shall be prorated on the basis of the number of days during the
applicable Fiscal Year. All payments received by Landlord from Tenant shall be
applied to the oldest payment obligation owed by Tenant to Landlord. No
designation by Tenant, either in a separate writing or on a check or money
order, shall modify this clause or have any force or effect. The Rent to be paid
by Tenant or any Transferee hereunder shall not be based, in whole or in part,
on the income or profits derived from the lease, use or occupancy of the
Premises. In the event Landlord’s Mortgagee succeeds to the Landlord’s interests
under this Lease and determines that all or any portion of the Rent payable
hereunder is or may be deemed to be unrelated business income within the meaning
of the United States Internal Revenue Code or regulations issued thereunder,
Landlord’s Mortgagee may elect unilaterally to amend the calculation of Rent
such that none of the Rent payable under this Lease will constitute unrelated
business income; provided, however, that any such amendment shall not increase
Tenant’s payment obligations or other liabilities, or reduce the obligations of
Landlord, under this Lease.
          5.7 Delinquent Payments and Handling Charge. All Base Rent and
Additional Rent hereunder shall bear interest from the date due until the date
paid at the rate of interest specified in Section 27.13. In addition, if any
Base Rent, Additional Rent or other payments required of Tenant hereunder are
not received by Landlord when due on more than one (1) occasion in any Lease
Year, Tenant shall pay to Landlord a late charge of three percent (3%) of the
delinquent payment to reimburse Landlord for its costs and inconvenience
incurred as a consequence of Tenant’s delinquency (other than interest,
attorneys’ fees and costs). The parties agree that this late charge represents a
reasonable estimate of the expenses that Landlord will incur because of any late
payment (other than interest, attorneys’ fees and costs). Landlord’s acceptance
of any late charge shall not constitute a waiver of Tenant’s default with
respect to the overdue amount or prevent Landlord from exercising any of the
rights and remedies available to Landlord under this Lease. Tenant shall pay the
late charge as Additional Rent with the next installment of Additional Rent. In
no event, however, shall the charges permitted under this Section 5.7 or
elsewhere in this Lease, to the extent the same are considered to be interest
under applicable law, exceed the maximum rate

12



--------------------------------------------------------------------------------



 



of interest allowable under applicable law. If any two noncash payments made by
Tenant are not paid by the bank or other institution on which they are drawn,
Landlord shall have the right, exercised by notice to Tenant, to require that
Tenant make all future payments by certified funds or cashier’s check.
          5.8 Security Deposit. On or before the date of this Lease, Tenant
shall deposit with Landlord the Security Deposit, stated in Section “E” of the
Basic Lease Information, as security for the faithful performance by Tenant
under this Lease. The Security Deposit shall be returned (without interest) to
Tenant after the expiration of the Term, or sooner termination of this Lease and
delivery of possession of the Premises to Landlord in accordance with Section 26
if, at such time, Tenant is not in default under this Lease. If Landlord’s
interest in this Lease is conveyed, transferred or assigned, Landlord shall
transfer or credit the Security Deposit to Landlord’s successor in interest, and
Landlord shall be released from any liability for the return of the Security
Deposit. Landlord may intermingle the Security Deposit with Landlord’s own
funds, and shall not be deemed to be a trustee of the Security Deposit. If,
during the Term, Tenant fails to timely pay or perform any obligation under this
Lease, Landlord may, prior to, concurrently with or subsequent to exercising any
other right or remedy, use, apply or retain all or any part of the Security
Deposit for the payment of any monetary obligation due under this Lease, or to
compensate Landlord for any other expense, loss or damage which Landlord may
incur by reason of Tenant’s failure, including any damage or deficiency in the
reletting of the Premises. If, during the Term, all or any portion of the
Security Deposit is so used, applied or retained, Tenant shall promptly deposit
with Landlord cash in an amount sufficient to restore the Security Deposit to
the original amount. Landlord may withhold the Security Deposit after the
expiration of the Term or sooner termination of this Lease until Tenant has paid
in full Tenant’s Operating Expenses for the Fiscal Year in which such expiration
or sooner termination occurs and all other amounts payable under this Lease. The
Security Deposit is not a limitation on Landlord’s damages or other rights under
this Lease, a payment of liquidated damages or prepaid Rent, and shall not be
applied by Tenant to the Rent for the last (or any) month of the Term, or to any
other amount due under this Lease. If this Lease is terminated due to any
default of Tenant, any portion of the Security Deposit remaining at the time of
such termination shall immediately inure to the benefit of Landlord as partial
compensation for the costs and expenses incurred by Landlord in connection with
this Lease, and shall be in addition to any other damages to which Landlord is
otherwise entitled.
          5.9 Holding Over. Any holding over by Tenant in the possession of the
Premises, or any portion thereof, after the expiration of the Term, with or
without the consent of Landlord, shall require Tenant to pay one hundred fifty
percent (150%) of the Base Rent and Additional Rent herein specified for the
last month of the Term (prorated on a monthly basis), unless Landlord shall
specify a lesser amount for Rent in its sole discretion. If Tenant holds over
with Landlord’s consent, such occupancy shall be deemed a month-to-month tenancy
and such tenancy shall otherwise be on the terms and conditions herein specified
in this Lease as far as applicable. Notwithstanding the foregoing provisions or
the acceptance by Landlord of any payment by Tenant, any holding over without
Landlord’s consent shall constitute a default by Tenant and shall entitle
Landlord to pursue all remedies provided in this Lease, or

13



--------------------------------------------------------------------------------



 



otherwise, and Tenant shall be liable for any and all direct or consequential
damages or losses of Landlord resulting from Tenant’s holding over without
Landlord’s consent.
     6. CONSTRUCTION OF IMPROVEMENTS.
          6.1 General. Subject to events of Force Majeure, Landlord and Tenant
agree that Landlord shall, at Landlord’s cost, construct, install, furnish,
perform and supply the Tenant Improvements in accordance with the parties’
respective payment and other obligations as specified in the Work Letter
Agreement (“Work Letter Agreement”) attached hereto as Exhibit D and
incorporated herein by this reference. The Tenant Improvements shall meet or
exceed the Building Standard Tenant Improvements as specified in the Work Letter
Agreement
          6.2 Access by Tenant Prior to Commencement of Term. Provided that
Tenant obtains and delivers to Landlord the certificates or policies of
insurance called for in Section 17.1, Landlord, in its sole discretion, may
permit Tenant and its employees, agents, contractors and suppliers to enter the
Premises before the Lease Commencement Date (and such entry alone shall not
constitute Tenant’s taking possession of the Premises for the purpose of
Section 6.3(c) below), to perform certain work on the Premises on behalf of
Tenant not contrary to the provisions of the Work Letter Agreement. Tenant and
each other person or firm who or which enters the Premises before the
Commencement Date shall conduct itself so as to not interfere with Landlord or
other occupants of the Building. Landlord may withdraw any permission granted
under this Section 6.2 upon twenty-four (24) hours’ notice to Tenant if
Landlord, in its sole discretion, determines that any such interference has been
or may be caused. Any prior entry shall be under all of the terms of this Lease
(other than the obligation to pay Base Rent and Additional Rent) and at Tenant’s
sole risk. Tenant hereby releases and agrees to indemnify Landlord and
Landlord’s contractors, agents, employees and representatives from and against
any and all personal injury, death or property damage (including damage to any
personal property which Tenant may bring into, or any work which Tenant may
perform in, the Premises) which may occur in or about the Complex in connection
with or as the result of said entry by Tenant or its employees, agents,
contractors and suppliers.
          6.3 Commencement Date; Adjustments to Commencement Date. For purposes
of this Lease, the “Commencement Date” shall mean the earliest to occur of the
following events (the “Lease Commencement Events”): (a) the date of Substantial
Completion of the Tenant Improvements, or (b) the date on which Landlord would
have substantially completed the Tenant Improvements and tendered possession of
the Premises to Tenant but for (i) the delay or failure of Tenant to furnish
information, approvals or other matters required in the Work Letter Agreement,
(ii) Tenant’s request for changes in the Space Plan (as defined in the Work
Letter Agreement) after execution of this Lease, or (iii) any other action or
inaction of Tenant, or any person or firm employed or retained by Tenant, or
(c) the date on which Tenant takes possession of the Premises. Subject to events
of Force Majeure and the provisions of this paragraph 6.3, the Commencement Date
is scheduled to be as stated in Section “B” of the Summary of Basic Lease
Information. Upon the occurrence of the Commencement Date, the

14



--------------------------------------------------------------------------------



 



parties will execute and deliver a certificate in the form of Exhibit G attached
hereto stating and acknowledging the Commencement Date. If by the scheduled
Commencement Date specified in this paragraph there is not Substantial
Completion of the Tenant Improvements for any reason, and such failure to
substantially complete renders the Premises untenantable for their intended
purpose, all as reasonably determined by Landlord, or Landlord is unable to
tender possession of the Premises to Tenant, then the Landlord may elect (in
addition to all other remedies available to Landlord) to postpone the
Commencement Date until the earliest to occur of the Lease Commencement Events.
Such postponement shall extend the scheduled expiration of the Term for a number
of days equal to the postponement. Whether or not Landlord makes such an
election and notwithstanding any provision in this Lease or any exhibit to the
contrary, the potential postponement of the payment of Base Rent and Additional
Rent shall be Tenant’s sole and exclusive remedy for Landlord’s delay in
completing the Tenant Improvements, or tendering possession of the Premises to
Tenant. The Landlord shall not be subject to any liability, including, without
limitation, lost profits or incidental or consequential damages for any delay or
inability to deliver possession of the Premises to the Tenant. Such a delay or
failure shall not affect the validity of this Lease or the obligations of the
Tenant hereunder, other than the postponement of the Term.
     7. SERVICES TO BE FURNISHED BY LANDLORD.
          7.1 General. Subject to applicable Legal Requirements, governmental
standards for energy conservation, and Tenant’s performance of its obligations
hereunder, Landlord shall use its best commercially reasonable efforts to
furnish the following services:
               (a) Subject to the charges provided in Section 7.4 below, HVAC to
the Premises during Building Operating Hours, at such temperatures and in such
amounts as are reasonably suitable and standard [thus excluding air conditioning
or heating for electronic data processing or other specialized equipment or
specialized (nonstandard) Tenant requirements];
               (b) hot and cold water at those points of supply common to all
floors for lavatory and drinking purposes only;
               (c) janitorial service five (5) days per week;
               (d) periodic window washing in and about the Building and the
Premises, anticipated to be accomplished approximately every 3 or 4 months for
outside windows and every 2 or 3 months for inside windows;
               (e) elevator service, if necessary, to provide access to and
egress from the Premises twenty-four hours per day, seven days per week;
               (f) electric current sufficient for lighting the Premises and
electric current twenty-four hours per day, seven days per week for normal
office machines and other machines of low electrical consumption of not more
than six (6) watts per square foot of Rentable Area of the Premises available
for Tenant’s use;

15



--------------------------------------------------------------------------------



 



               (g) replacement of fluorescent lamps in Building Standard light
fixtures installed by Landlord and of incandescent bulbs or fluorescent lamps in
all public rest rooms, stairwells and other Common Areas in the Building; and
               (h) facilities for Tenant’s loading, unloading, delivery and
pick-up activities.
          If any of the services described above or elsewhere in this Lease are
interrupted, Landlord shall promptly restore the same; provided, however, if as
a result of any interruption of services the Premises will be uninhabitable or
unusable by Tenant for five (5) consecutive business days, then Base Rent and
Additional Rent shall be abated to the extent to which such condition interferes
with Tenant’s use of the Premises commencing on the first day of such condition
and continuing until such condition is corrected. However, neither the
interruption nor cessation of such services, nor the failure of Landlord to
restore same, shall render Landlord liable for damages to person or property, or
be construed as an eviction of Tenant, or relieve Tenant from fulfilling any of
its other obligations hereunder.
          If not previously installed, Landlord may cause an electric and/or
water meter(s) to be installed in the Premises of the Tenant in order to measure
the amount of electricity and/or water consumed for any such use, and the cost
of such meter(s) shall be paid promptly by Tenant.
          Certain security measures (both by electronic equipment and personnel)
may be provided by Landlord in connection with the Building. However, Tenant
hereby acknowledges that any such security is intended to be solely for the
benefit of the Landlord and protecting its property, and while certain
incidental benefits may accrue to the Tenant therefrom, any such security is not
for the purpose of protecting either the property of Tenant or the safety of its
employees, agents or invitees. By providing any such security, Landlord assumes
no obligation to Tenant and shall have no liability arising therefrom.
          7.2 Keys and/or Access Cards . Landlord shall furnish Tenant, at
Landlord’s expense, with up to twelve (12) keys and access cards, and at
Tenant’s expense with such additional keys and access cards as Tenant may
request, to unlock or allow access to the Building and each corridor door
entering the Premises. Tenant shall not install, or permit to be installed, any
additional lock on any door into or in the Premises or make, or permit to be
made, any duplicates of keys or access cards to the Premises without Landlord’s
prior consent. Landlord shall be entitled at all times to possession of a
duplicate of all keys and access cards to all doors to or inside of the
Premises. All keys and access cards referred to in this Section 7.2 shall remain
the property of the Landlord. Upon the expiration or termination of the Term,
Tenant shall surrender all such keys and access cards to Landlord and shall
deliver to Landlord the combination to all locks on all safes, cabinets and
vaults which will remain in the Premises. Landlord shall be entitled to install,
operate and maintain a card reader and after-hours access card system, security
systems and other control devices in or about the Premises and the Complex which
regulate entry into the Building (or portions thereof) and

16



--------------------------------------------------------------------------------



 



monitor, by closed circuit television or otherwise, all persons leaving or
entering the Complex, the Building and the Premises.
          7.3 Tenant Identity, Signs and Other Matters . Landlord shall at
Landlord’s cost provide and install, in Building Standard graphics, letters or
numerals identifying Tenant’s name and suite number adjacent to Tenant’s entry
door at one location per floor of the Building occupied by Tenant. Tenant’s
name, as set forth on the first page of this Lease, or as otherwise provided by
Tenant in writing upon execution of this Lease, shall also be placed in the
Building Directory located on the main level of the Building. Any subsequent
modification to the listing of Tenant’s name in the Building Directory shall be
at Tenant’s cost. Unless required by law, without Landlord’s prior written
consent, no other signs, numerals, letters, graphics, symbols or marks
identifying Tenant shall be placed on the exterior, or in the interior if they
are visible from the exterior, of the Premises.
          Unless required by law, Tenant shall not place or suffer to be placed
on any exterior door, wall or window of the Premises, on any part of the inside
of the Premises which is visible from outside of the Premises, or elsewhere on
the Complex, any sign, decoration, notice, logo, picture, lettering, attachment,
advertising matter or other thing of any kind, without first obtaining
Landlord’s prior written approval, which Landlord may, in its discretion, grant
or withhold. Landlord may, at Tenant’s cost, and without notice or liability to
Tenant, enter the Premises and remove any item erected in violation of this
Section. Landlord may establish rules and regulations governing the size, type
and design of all such items and Tenant shall abide by such rules and
regulations.
          7.4 Charges. Tenant shall pay to Landlord monthly as billed, as
Additional Rent, such charges as may be separately metered or as Landlord may
compute for (a) any utility services utilized by Tenant for computers, data
processing equipment or other electrical equipment in excess of that agreed to
be furnished by Landlord pursuant to Section 7.1, (b) lighting installed in the
Premises in excess of Building Standard lighting, (c) HVAC and other services in
excess of that stated in Section 7.1(a) or provided at times other than Building
Operating Hours, and (d) janitorial services required with respect to Above
Standard Tenant Improvements within the Premises. If Tenant wishes to use HVAC
or electrical services to the Premises during hours other than Building
Operating Hours, Landlord shall supply such HVAC, electrical and utility
services at an hourly cost to Tenant of $18.50 per suite, as adjusted from time
to time by Landlord consistent with prevailing market charges for such use.
Landlord may utilize a lighting and utility occupancy sensor in order to
automatically determine and control use of HVAC, electrical and other utility
services. Landlord may elect to estimate the charges to be paid by Tenant under
this Section 7.4 and bill such charges to Tenant monthly in advance, in which
event Tenant shall promptly pay the estimated charges. When the actual charges
are determined by Landlord, an appropriate cash adjustment shall be made between
Landlord and Tenant to account for any underpayment or overpayment by Tenant.
          7.5 Operating Hours. Subject to Building Rules and Regulations and
such security standards as Landlord may from time to time adopt, the Building
shall be open to the public during the Building Operating

17



--------------------------------------------------------------------------------



 



Hours and the Premises shall be open to Tenant during hours other than Building
Operating Hours.
     8. REPAIR AND MAINTENANCE .
          8.1 By Landlord. Landlord shall provide the services to the Premises
set forth in paragraph 7.1 above and shall maintain the Building (excepting the
Premises and portions of the Building leased by persons not affiliated with
Landlord) in a good, clean and operable condition, making such repairs and
replacements as may be required to provide such services to the premises and to
maintain the Building in such condition. This Section 8.1 shall not apply to
damage resulting from a Taking (as to which Section 14 shall apply), or damage
resulting from a casualty (as to which Section 15.1 shall apply), or to damage
caused by the negligence or willful misconduct of Tenant or its agents,
contractors, invitees and licensees for which Tenant is otherwise responsible
under this Lease. Tenant hereby waives and releases any right it may have to
make repairs to the Premises or Building at Landlord’s expense under any law,
statute, ordinance, rules and regulations now or hereafter in effect in any
jurisdiction in which the Building is located.
          8.2 By Tenant. Tenant, at Tenant’s sole cost, shall maintain the
nonstructural components of the Premises and every part of the Premises
(including, without limitation, all floors, walls and ceilings and their
coverings, doors and locks, furnishings, trade fixtures, signage, leasehold
improvements, equipment and other personal property from time to time situated
in or on the Premises) in good order, condition and repair, and in a clean,
safe, operable, neat and sanitary condition. Tenant will not commit or allow to
remain any waste or damage to any portion of the Premises. Tenant shall repair
or replace, subject to Landlord’s direction and supervision, any damage to the
Complex caused by Tenant or Tenant’s agents, contractors or invitees. If Tenant
fails to make such repairs or replacements, Landlord may make the same at
Tenant’s cost. Such cost shall be payable to Landlord by Tenant on demand as
Additional Rent. All contractors, workmen, artisans and other persons which or
whom Tenant proposes to retain to perform work in the Premises (or the Complex)
pursuant to this Section 8.2 or Section 11 shall be approved by Landlord, in
Landlord’s reasonable discretion, prior to the commencement of any such work.
     9. TAXES ON TENANT’S PROPERTY. Tenant shall be liable for and shall pay,
before they become delinquent, all taxes and assessments levied against any
personal property placed by Tenant in the Premises, including any additional
Impositions which may be assessed, levied, charged or imposed against Landlord
or the Building by reason of non-Building Standard Items in the Premises. Tenant
may withhold payments of any taxes and assessments described in this Section 9
so long as Tenant contests its obligation to pay in accordance with applicable
law and the nonpayment thereof does not pose a threat of loss or seizure of the
Building or any interest of Landlord therein.
     10. TRANSFER BY TENANT.
          10.1 General. Except as specifically provided in this Section 10.1
below, Tenant shall not directly or indirectly, voluntarily or by operation of
law, sell, assign, encumber, pledge or otherwise Transfer or hypothecate all or
any part of the Premises or Tenant’s leasehold estate

18



--------------------------------------------------------------------------------



 



hereunder, or permit the Premises to be occupied by anyone other than Tenant or
sublet the Premises or any portion thereof without Landlord’s prior written
consent in Landlord’s discretion (such consent not to be unreasonably withheld,
conditioned or delayed), being obtained in each instance, subject to the terms
and conditions contained in this paragraph. Notwithstanding the foregoing, but
without waiving any other requirement for a Transfer as contained in this
Section 10, Tenant shall have the right, without the prior consent of Landlord,
to assign the Lease or sublet the whole or any part of the Premises to a
corporation or entity (a “Related Entity”) which: (i) is Tenant’s parent
organization, or (ii) is a wholly-owned subsidiary of Tenant or Tenant’s parent
organization, or (iii) is an organization of which Tenant or Tenant’s parent
owns in excess of fifty percent (50%) of the outstanding capital stock or has in
excess of fifty percent (50%) ownership or control interest, or (iv) is the
result of a consolidation, merger or reorganization with Tenant and/or Tenant’s
parent organization, or (v) is the Transferee of substantially all of Tenant’s
assets. Except as provided above, any attempted Transfer without Landlord’s
consent shall be void. If Tenant desires to effect a Transfer, it shall deliver
to Landlord written notice thereof in advance of the date on which Tenant
proposes to make the Transfer, together with all of the terms of the proposed
Transfer and the identity of the proposed Transferee. Upon request by Landlord,
such notice shall contain financial information concerning the proposed
Transferee and other reasonable information regarding the transaction which
Landlord may specify. Landlord shall have thirty (30) days following receipt of
the notice and information within which to notify Tenant in writing whether
Landlord elects (a) to refuse to consent to the Transfer and to continue this
Lease in full force, or (b) to consent to the proposed Transfer. If Landlord
fails to notify Tenant of its election within said thirty (30) day period,
Landlord shall be deemed to have elected option (a). The consent by Landlord to
a particular Transfer shall not be deemed a consent to any other Transfer. If a
Transfer occurs without the prior written consent of Landlord as provided
herein, Landlord may nevertheless collect rent from the Transferee and apply the
net amount collected to the Rent payable hereunder, but such collection and
application shall not constitute a waiver of the provisions hereof or a release
of Tenant from the further performance of its obligations hereunder.
          10.2 Conditions. The following conditions shall automatically apply to
each Transfer, without the necessity of same being stated or referred to in
Landlord’s written consent:
               (a) Tenant shall execute, have acknowledged and deliver to
Landlord, and cause the Transferee to execute, have acknowledged and deliver to
Landlord, an instrument in form and substance acceptable to Landlord in which
(i) the Transferee adopts this Lease and agrees to perform, jointly and
severally with Tenant, all of the obligations of Tenant hereunder, as to the
space Transferred to it, including, without limitation, the prohibition against
rent based on the income or profits derived from the Premises (any purported
lease to the contrary being null and void), (ii) the Transferee grants Landlord
an express first and prior security interest in its personal property brought
into the transferred space to secure its obligations to Landlord hereunder,
(iii) Tenant subordinates to Landlord’s statutory lien and security interest any
liens, security interests or other rights which Tenant may claim with respect to
any property

19



--------------------------------------------------------------------------------



 



of the Transferee, (iv) Tenant agrees with Landlord that, if the rent or other
consideration due by the Transferee exceeds the Rent for the transferred space,
then Tenant shall pay Landlord as Additional Rent hereunder ninety percent (90%)
of all such excess Rent and other consideration, net of reasonable leasing
commissions and tenant improvement costs directly required in connection with
such Transfer actually paid by Tenant, promptly upon Tenant’s receipt thereof,
(v) Tenant and the Transferee agree to provide to Landlord, at their expense,
direct access from a public corridor in the Building to the transferred space,
(vi) the Transferee agrees to use and occupy the Transferred space solely for
the purpose specified in Section 4 and otherwise in accordance with this Lease,
and (vii) Tenant acknowledges that, notwithstanding the Transfer, Tenant remains
primarily liable for the performance of all the obligations of Tenant hereunder
(including, without limitation, the obligation to pay all Rent), and Landlord
shall be permitted to enforce this Lease against Tenant or the Transferee, or
all of them, without prior demand upon or proceeding in any way against any
other persons; and
               (b) Tenant shall deliver to Landlord a counterpart of all
instruments relative to the Transfer executed by all parties to such transaction
(except Landlord).
               (c) If Landlord to consents to a proposed Transfer, Tenant shall
pay to Landlord, Landlord’s reasonable costs, including, without limitation,
reasonable attorneys’ fees, incurred in connection with such proposal.
          10.3 Liens. Without in any way limiting the generality of the
foregoing, Tenant shall not grant, place or suffer, or permit to be granted,
placed or suffered, against the Complex or any portion thereof, any lien,
security interest, pledge, conditional sale contract, claim, charge or
encumbrance (whether constitutional, statutory, contractual or otherwise) and,
if any of the aforesaid does arise or is asserted, Tenant will, upon thirty
(30) days notice of the filing of any such lien and at Tenant’s expense, cause
the same to be released of record by payment of money or posting of a proper
bond.
          10.4 Assignments in Bankruptcy. If this Lease is assigned to any
person or entity pursuant to the provisions of the Bankruptcy Code, 11 U.S.C. §
101 et seq. (the “Bankruptcy Code”), any and all monies or other consideration
payable or otherwise to be delivered in connection with such assignment shall be
paid or delivered to Landlord, shall be and remain the exclusive property of
Landlord and shall not constitute property of Tenant or of the Estate of Tenant
within the meaning of the Bankruptcy Code.
     11. ALTERATIONS. Tenant shall not make (or permit to be made) any
alteration to the Premises (including, without limitation, the attachment of any
fixture or equipment) unless such alteration (a) equals or exceeds the Building
Standard and utilizes only new and first-grade materials, (b) is in conformity
with all Legal Requirements, and is made after obtaining any required permits
and licenses, (c) is made with the prior written consent of Landlord not to be
unreasonably withheld, conditioned or delayed, (d) is made pursuant to plans and
specifications approved in writing in advance by Landlord, (e) is made after

20



--------------------------------------------------------------------------------



 



Tenant has provided to Landlord such reasonable indemnification and/or bonds
requested by Landlord, including, without limitation, a performance and
completion bond in such form and amount as may be satisfactory to Landlord to
protect against claims and liens for labor performed and materials furnished,
and to insure the completion of any alteration, (f) is carried out by persons
approved in writing by Landlord who, if required by Landlord, deliver to
Landlord before commencement of their work proof of such insurance coverage as
Landlord may require, with Landlord named as an additional insured, and (g) is
done only at such time and in such manner as to not disturb the Landlord or
other tenants in the Building. All such alterations, improvements and additions
(including all articles attached to the floor, wall or ceiling of the Premises)
shall become the property of Landlord and shall, at Landlord’s election, be
(i) surrendered with the Premises as part thereof at the termination or
expiration of the Term, without any payment, reimbursement or compensation
therefor, or (ii) removed by Tenant, at Tenant’s expense, with all damage caused
by such removal repaired by Tenant. Tenant may remove Tenant’s trade fixtures,
office supplies, movable office furniture and equipment not attached to the
Building, provided such removal is made prior to the expiration of the Term, no
uncured Event of Default has occurred and Tenant promptly repairs all damage
caused by such removal. Tenant shall indemnify, defend and hold harmless
Landlord from and against all liens, claims, damages, losses, liabilities and
expenses, including attorneys’ fees, which may arise out of, or be connected in
any way with, any such change, addition or improvement. Within twenty (20) days
following the imposition of any lien resulting from any such change, addition or
improvement, Tenant shall cause such lien to be released of record by payment of
money or posting of a proper bond.
     12. PROHIBITED USES.
          12.1 General. Tenant will not (a) use, occupy or permit the use or
occupancy of the Complex or Premises for any purpose or in any manner which is
violative of any Legal Requirement, or contrary to Building Rules and
Regulations, or dangerous to life or property, or a public or private nuisance,
or disrupt, obstruct or unreasonably annoy the owners or any other tenant of the
Building or adjacent buildings, (b) keep or permit to be kept any substance in,
or conduct or permit to be conducted any operation from, the Premises which
emits offensive odors or conditions into other portions of the Building, or
makes undue noise or creates undue vibrations, (c) commit or permit to remain
any waste to the Complex or Premises, (d) install or permit to remain any
improvements to the Complex or Premises, window coverings or other items (other
than window coverings which have first been approved by Landlord) which are
visible from the outside of the Premises, or exceed the structural loads of
floors or walls of the Building, or adversely affect the mechanical, plumbing or
electrical systems of the Building, or affect the structural integrity of the
Building in any way, (e) permit the occupancy of the Premises at any time during
the Term to exceed one person (including visitors) per two hundred (200) square
feet Rentable Area of space in the Premises, (f) violate any recorded covenants,
conditions or restrictions that affect the Complex or Building, or (g) commit or
permit to be committed any action or circumstance in or about the Complex or
Building which would justify any insurance carrier in cancelling or increasing
the premium on the fire and extended coverage insurance policy maintained by
Landlord on the Complex or Building or contents, and if any increase results
from any act of Tenant, then Tenant shall pay such increase promptly upon demand
therefor by Landlord. Landlord

21



--------------------------------------------------------------------------------



 



represents that any certificate of occupancy issued with respect to the premises
shall allow use for general business office purposes.
          12.2 Hazardous Materials. Without limiting the foregoing, Tenant shall
not cause or permit any Hazardous Material (defined below) to be brought upon,
kept or used in or about the Premises or Complex by Tenant, its agents,
employees, contractors or invitees, in violation of law, without the prior
written consent of Landlord. Notwithstanding the foregoing, Tenant may use and
store types and quantities of materials and substances which may be or contain
hazardous substances, provided that the same are of the type and in the
quantities customarily found or used in offices for use of similar businesses,
including without limitation packaging materials, commercial cleaning fluids,
paint and photocopier fluids. If Tenant breaches the obligations stated in the
preceding sentence, or if the presence of Hazardous Materials on the Premises or
Complex caused or permitted by Tenant results in illlegal contamination of the
Premises or Complex, or if illegal contamination of the Premises or Complex by
Hazardous Material otherwise occurs for which Tenant is legally liable to
Landlord for damage resulting therefrom, then Tenant shall indemnify, defend and
hold Landlord harmless from any and all claims, judgments, damages, penalties,
fines, costs, liabilities or losses (including, without limitation, diminution
in value of the Premises or Complex, damages for the loss or restriction on use
of rentable or usable space or any amenity of the Premises or Complex, damages
arising from any adverse impact on marketing of space in the Building, and sums
paid in settlement of claims, attorneys’ fees, consultant fees and expert fees)
which arise during or after the Term as a result of such illegal contamination.
This indemnification of Landlord includes, without limitation, the obligation to
reimburse Landlord for costs incurred in connection with any cleanup, remedial,
removal or restoration work required by any federal, state or local governmental
agency or political subdivision. Without limiting the foregoing, if the presence
of any Hazardous Material in, on or about the Premises or Complex caused by or
permitted by Tenant results in any illegal contamination of the Premises or
Complex, Tenant shall promptly take all actions at its sole expense as are
necessary to return the Premises or Complex to the condition existing prior to
the introduction of any Hazardous Material; provided, however, that Landlord’s
approval of such action shall first be obtained. “Hazardous Material” shall
mean, in the broadest sense, any petroleum-based products, pesticides, paints,
insolvents, polychlorinated, biphenyl, lead, cyanide, DDT, acids, ammonium
compounds and other chemical products and any substance or material defined or
designated as a hazardous or toxic, or other similar term, by any federal, state
or local environmental statute, regulation or ordinance affecting the Premises
or Complex presently in effect or that may be promulgated in the future, as such
statutes, regulations and ordinances may be amended from time to time. In
addition, Tenant shall execute affidavits, representations and the like from
time to time at Landlord’s request concerning Tenant’s best knowledge and belief
regarding the presence of hazardous substances or materials on the Premises. In
all events, Tenant shall indemnify Landlord in the manner elsewhere provided in
this Lease from any release of hazardous materials on the Premises to the extent
caused by, or resulting from the acts of, Tenant or Tenant’s employees,
directors, partners, shareholders, contractors, agents, invitees or
representatives occurring while Tenant is in possession, or elsewhere if caused
by Tenant or

22



--------------------------------------------------------------------------------



 



persons acting under Tenant. The within covenants shall survive the expiration
or earlier termination of the lease term.
          12.3 Overstandard Tenant Use. Tenant shall not, without Landlord’s
prior written consent, use heat-generating machines, other than standard
equipment or lighting, or machines other than normal fractional horsepower
office machines, in the Premises that may affect the temperature otherwise
maintained by the air conditioning system or increase the water normally
furnished to the Premises by Landlord.
     13. ACCESS BY LANDLORD. Upon reasonable prior notice (except in case of
emergency or to perform janitorial services), Landlord, its employees,
contractors, agents and representatives, shall have the right (and Landlord, for
itself and such persons and firms, hereby reserves the right) to enter the
Premises at reasonable hours (except in case of emergency or to perform
janitorial service) (a) to inspect, clean, maintain, repair, replace or alter
the Premises or the Building, (b) to show the Premises to prospective purchasers
(or, during the last twelve (12) months of the Term, to prospective tenants),
(c) to determine whether Tenant is performing its obligations hereunder, or
(d) for any other purpose deemed reasonable by Landlord. In an emergency,
Landlord (and such persons and firms) may use any means to open any door into or
in the Premises without any liability therefor. Landlord shall use reasonable
efforts to minimize interference with Tenant’s use of the Premises. Entry into
the Premises by Landlord or any other person or firm named in the first sentence
of this Section 13 for any purpose permitted herein shall not constitute a
trespass or an eviction (constructive or otherwise), or entitle Tenant to any
abatement or reduction of Rent, or constitute grounds for any claim (and Tenant
hereby waives any claim) against Landlord for damages for any injury to or
interference with Tenant’s business, for loss of occupancy or quiet enjoyment,
or for consequential damages.
     14. CONDEMNATION. If all of the Complex is Taken, or if so much of the
Complex is Taken that, in Landlord’s opinion, the remainder cannot be restored
to an economically viable, quality office building, or if the awards payable to
Landlord as a result of any Taking are, in Landlord’s opinion, inadequate to
restore the remainder to an economically viable, quality office building,
Landlord may, at its election, exercisable by the giving of written notice to
Tenant within sixty (60) days after the date of the Taking, terminate this Lease
as of the date of the Taking or the date Tenant is deprived of possession of the
Premises (whichever is later) and Rent shall be apportioned as of the date of
such termintion. Tenant may, at its election, exercisable by giving sixty
(60) days’ written notice to Landlord, terminate this Lease in the event a
substantial (greater than 50%) portion of the Premises is taken rendering the
Premises inadequate for its continued use and occupancy by Tenant. If this Lease
is not terminated as a result of a Taking, Landlord shall restore the Premises
remaining after the Taking to a Building Standard condition. During the period
of restoration, Base Rent shall be abated to the extent the Premises are
rendered untenantable and, after the period of restoration, Base Rent and
Tenant’s Share shall be reduced in the proportion that the area of the Premises
Taken or otherwise rendered untenantable bears to the area of the Premises just
prior to the Taking. All awards, proceeds, compensation or other payments from
or with respect to any Taking of the Complex or any portion thereof shall belong
to Landlord, and Tenant hereby assigns to Landlord all of its right, title,
interest and claim to same. Whether or not this Lease is terminated as a
consequence of a Taking, all damages or compensation awarded for a partial or
total Taking, including any award for

23



--------------------------------------------------------------------------------



 



severance damage and any sums compensating for diminution in the value of or
deprivation of the leasehold estate under this Lease, shall be the sole and
exclusive property of Landlord. Tenant may assert a claim for and recover from
the condemning authority, but not from Landlord, such compensation as may be
awarded on account of Tenant’s loss of business, loss of goodwill, moving and
relocation expenses, and depreciation to and loss of Tenant’s moveable personal
property. Tenant shall have no claim against Landlord for the occurrence of any
Taking, or for the termination of this Lease or a reduction in the Premises as a
result of any Taking.
     15. CASUALTY.
          15.1 General. Tenant shall give prompt written notice to Landlord of
any casualty to the Complex of which Tenant is aware and any casualty to the
Premises. If (a) the Complex or the Premises are totally destroyed, or (b) if
the Complex or the Premises are partially destroyed but in Landlord’s opinion
they cannot be restored to an economically viable, quality office building, or
(c) if the insurance proceeds payable to Landlord as a result of any casualty
are, in Landlord’s opinion, inadequate to restore the portion remaining to an
economically viable, quality office building, or (d) if the damage or
destruction occurs within twelve (12) months of the expiration of the Term, or
(e) Landlord’s Mortgagee requires insurance proceeds be applied to pay or reduce
indebtedness rather than repair the Premises, Landlord may, at its election
exercisable by the giving of written notice to Tenant within sixty (60) days
after the casualty, terminate this Lease as of the date of the casualty or the
date Tenant is deprived of possession of the Premises (whichever is later). If
this Lease is not terminated by Landlord as a result of a casualty, Landlord
shall (subject to Section 15.2) restore the Premises to a Building Standard
condition. If restoration of the Premises to a Building Standard Condition is
not completed, or estimated by Landlord or its agents to not be completed,
within a period of one hundred twenty (120) days, Tenant may elect to terminate
this Lease by providing written notice to Landlord within thirty (30) days after
expiration of the one hundred twenty (120) day period, or, as applicable, within
thirty (30) days after receipt by Tenant of a written estimate from Landlord of
a time in excess of one hundred twenty (120) days to complete the restoration.
If Tenant does not elect to terminate within this 30-day period, Tenant shall be
deemed to have waived the option to terminate. During the period of restoration,
Base Rent and Additional Rent shall be abated to the extent the Premises are
rendered untenantable and, after the period of restoration, Base Rent and
Tenant’s Share shall be reduced in the proportion that the area of the Premises
remaining tenantable after the casualty bears to the area of the Premises just
prior to the casualty. Except for abatement of Base Rent and Additional Rent, if
any, Tenant shall have no claim against Landlord for any loss suffered by reason
of any such damage, destruction, repair or restoration. Landlord shall not be
required to repair any damage or to make any restoration or replacement of any
furnishings, trade fixtures, leasehold improvements, equipment, merchandise and
other personal property installed in the Premises by Tenant or at the direct or
indirect expense of Tenant. If Landlord is required by this Lease or any
Landlord Mortgagee to repair, or if Landlord undertakes to repair, Landlord
shall use commercially reasonable efforts to have such repairs made promptly and
in a manner which will not unreasonably interfere with Tenant’s occupancy.

24



--------------------------------------------------------------------------------



 



     15.2 Acts of Tenant. Notwithstanding any provisions of this Lease to the
contrary, if the Premises or the Complex are damaged or destroyed as a result of
a casualty arising from the acts or omissions of Tenant, or any of Tenant’s
officers, directors, shareholders, partners, employees, contractors, agents,
invitees or representatives, (a) Tenant’s obligation to pay Rent and to perform
its other obligations under this Lease shall not be abated, reduced or altered
in any manner, (b) Landlord shall not be obligated to repair or restore the
Premises or the Complex, and (c) subject to Section 17.2, Tenant shall be
obligated, at Tenant’s cost, to repair and restore the Premises or the Complex
to the condition they were in just prior to the damage or destruction under the
direction and supervision of, and to the satisfaction of, Landlord and any
Landlord’s Mortgagee.
     15.3 Last Year of Term. If the Building or the Premises or any portion
thereof is destroyed by fire or other causes at any time during the last twelve
(12) months of the Term, then either Tenant or Landlord shall have the right, at
the option of either party, to terminate this Lease by giving written notice to
the other within sixty (60) days after the date of such destruction.
16. SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT.
     16.1 General. This Lease, Tenant’s leasehold estate created hereby, and all
of Tenant’s rights, titles and interests hereunder and in and to the Premises
are hereby made subject and subordinate to any Mortgage presently existing or
hereafter placed upon all or any portion of the Complex, and to any and all
renewals, extensions, modifications, consolidations and replacements of any
Mortgage and all advances made or hereafter to be made on the security of any
Mortgage. Notwithstanding the foregoing, Landlord and Landlord’s Mortgagee may,
at any time upon the giving of written notice to Tenant and without any
compensation or consideration being payable to Tenant, make this Lease, and the
aforesaid leasehold estate and rights, titles and interests, superior to any
Mortgage. In order to confirm the subordination (or, at the election of Landlord
or Landlord’s Mortgagee, the superiority of this Lease), upon the written
request by Landlord or by Landlord’s Mortgagee to Tenant, and within ten
(10) days of the date of such request, and without any compensation or
consideration being payable to Tenant, Tenant shall execute, have acknowledged
and deliver a recordable instrument substantially in the form of Exhibit H
hereto (which shall include non-disturbance provisions substantially as set
forth therein confirming that this Lease, Tenant’s leasehold estate in the
Premises and all of Tenant’s rights, titles and interests hereunder are subject
and subordinate (or, at the election of Landlord or Landlord’s Mortgagee,
superior) to the Mortgage benefiting Landlord’s Mortgagee. Without limiting the
foregoing, upon request by Landlord’s Mortgagee, the Landlord and Tenant shall
execute such documents as Landlord’s Mortgagee deems necessary to effect an
amendment of this Lease. Tenant’s failure to execute and deliver such
instrument(s) as required in this Section 16 shall constitute a default under
this Lease.
     16.2 Attornment. Upon the written request of any person or party succeeding
to the interest of Landlord under this Lease, Tenant shall automatically become
the tenant of and attorn to such successor in interest without any change in any
of the terms of this Lease. No

25



--------------------------------------------------------------------------------



 



successor in interest shall be (a) bound by any payment of Rent for more than
one month in advance, except payments of security for the performance by Tenant
of Tenant’s obligations under this Lease, or (b) subject to any offset, defense
or damages arising out of a default or any obligations of any preceding
Landlord. Neither Landlord’s Mortgagee nor its successor in interest shall be
bound by any amendment of this Lease entered into after Tenant has been given
written notice of the name and address of Landlord’s Mortgagee and without the
written consent of Landlord’s Mortgagee or such successor in interest, not to be
unreasonably withheld or delayed. Any transferee or successor-in-interest shall
not be liable for any acts, omissions or defaults of Landlord that occurred
before the sale or conveyance, or the return of any security deposit except for
deposits actually paid to the successor or transferee. Tenant agrees to give
written notice of any default by Landlord to the holder of any Mortgage. Tenant
further agrees that, before it exercises any rights or remedies under the Lease,
other than Rent abatement as expressly provided herein, the holder of any
Mortgage or other successor-in-interest shall have the right, but not the
obligation, to cure the default within the same time, if any, given to Landlord
to cure the default, plus an additional thirty (30) days. The subordination,
attornment and mortgagee protection clauses of this Section 16 shall be
self-operative and no further instruments of subordination, attornment or
mortgagee protection need be required by any Landlord’s Mortgagee or successor
in interest thereto. Nevertheless, upon the written request therefor and without
any compensation or consideration being payable to Tenant, Tenant agrees to
execute, have acknowledged and deliver such instruments substantially in the
form of Exhibit H hereto to confirm the same. Tenant shall from time to time, if
so requested by Landlord and if doing so will not materially and adversely
affect Tenant’s economic interests under this Lease, join with Landlord in
amending this Lease so as to meet the needs or requirements of any lender that
is considering making or that has made a loan secured by all or any portion of
the Complex.
17. INSURANCE.
     17.1 General. Tenant shall obtain and maintain throughout the Term the
following policies of insurance:
     (a) commercial general liability insurance with a combined single limit for
bodily injury and property damage of not less than One Million Dollars
($1,000,000) per occurrence, including, without limitation, contractual
liability coverage for the performance by Tenant of the indemnity agreements set
forth in Section 18;
     (b) hazard insurance with special causes of loss, including theft coverage,
insuring against fire, extended coverage risks, vandalism and malicious
mischief, and including boiler and sprinkler leakage coverage, in an amount
equal to the full replacement cost (without deduction for depreciation) of all
furnishings, trade fixtures, leasehold improvements, equipment, merchandise and
other personal property from time to time situated in or on the Premises;

26



--------------------------------------------------------------------------------



 



     (c) workers’ compensation insurance satisfying Tenant’s obligations under
the workers’ compensation laws of the State of Utah; and
     (d) such other policy or policies of insurance as Landlord may reasonably
require or as Landlord is then generally requiring from other tenants in the
Building.
Such minimum limits shall in no event limit the liability of Tenant under this
Lease. Such liability insurance shall name Landlord, and all mortgagees and
lessors of Landlord of which Tenant has been notified, as an additional
insureds; such property insurance shall name Landlord as a loss payee as
Landlord’s interests may appear; and both such liability and property insurance
shall be with companies acceptable to Landlord, having a rating of not less than
A:XII in the most recent issue of Best’s Key Rating Guide, Property-Casualty.
All liability policies maintained by Tenant shall contain a provision that
Landlord and any other additional insured, although named as an insured, shall
nevertheless be entitled to recover under such policies for any loss sustained
by Landlord and Landlord’s agents and employees as a result of the acts or
omissions of Tenant. Tenant shall furnish Landlord with certificates of
coverage. No such policy shall be cancelable or subject to reduction of coverage
or other modification except after thirty (30) days’ prior written notice to
Landlord by the insurer. All such policies shall be written as primary policies,
not contributing with and not in excess of the coverage which Landlord may
carry, and shall only be subject to such deductibles as may be approved in
writing in advance by Landlord. Tenant shall, at least fifteen (15) days prior
to the expiration of such policies, furnish Landlord with renewals of, or
binders for, such policies. Landlord and Tenant waive all rights to recover
against each other, against any other tenant or occupant of the Complex, and
against the officers, directors, shareholders, partners, joint venturers,
employees, agents, customers, invitees or business visitors of each other, or of
any other tenant or occupant of the Building, for any loss or damage arising
from any cause covered by any insurance carried by the waiving party, to the
extent that such loss or damage is actually covered. Tenant shall cause all
other occupants of the Premises claiming by, through or under Tenant to execute
and deliver to Landlord a waiver of claims similar to the waiver contained in
this Section and to obtain such waiver of subrogation rights endorsements. Any
Landlord’s Mortgagee may, at Landlord’s option, be afforded coverage under any
policy required to be secured by Tenant under this Lease by use of a mortgagee’s
endorsement to the policy concerned.
     17.2 Waiver of Subrogation. Landlord and Tenant hereby waive all claims,
rights of recovery and causes of action that either party or any party claiming
by, through or under such party may now or hereafter have by subrogation or
otherwise against the other party or against any of the other party’s officers,
directors, shareholders, partners or employees for any loss or damage that may
occur to the Complex, the Premises, Tenant’s improvements or any of the contents
of any of the foregoing by reason of fire or other casualty, or by reason of any
other cause except gross negligence or willful misconduct (thus including simple
negligence of the parties hereto or their officers, directors, shareholders,
partners or employees), that could have been insured against under the terms of
(a) in the case of Landlord, the standard fire

27



--------------------------------------------------------------------------------



 



and extended coverage insurance policies available in the state where the
Complex is located at the time of the casualty, and (b) in the case of Tenant,
the fire and extended coverage insurance policies required to be obtained and
maintained under Section 17.1; provided, however, that the waiver set forth in
this Section 17.2 shall not apply to any deductibles on insurance policies
carried by Landlord or to any coinsurance penalty which Landlord might sustain.
Landlord and Tenant shall cause an endorsement to be issued to their respective
insurance policies recognizing this waiver of subrogation.
     17.3 Landlord’s Insurance. Landlord shall obtain and maintain throughout
the Term the following policies of insurance:
     (a) All-risk property damage insurance on the Building, Building
Improvements and personal property owned by Landlord in the amount of the full
replacement values thereof, as the values may exist from time to time; and
     (b) General liability insurance covering Landlord’s operations and the
Building with combined single limits of not less than $1,000,000 per occurrence
for bodily injury and property damage; and
     (c) All policies shall be issued by reasonable insurance companies
authorized to do business in the state in which the Premises are located.
     18. INDEMNITY. Subject to paragraph 17.2, and except to the extent caused
by the gross negligence or willful misconduct of Landlord, its employees,
agents, representatives or contractors, Tenant agrees to indemnify, defend and
hold Landlord and its officers, directors, partners and employees harmless from
and against all liabilities, losses, demands, actions, expenses or claims,
including reasonable attorneys’ fees and court costs, for injury to or death of
any person or for damages to any property or for violation of law arising out of
or in any manner connected with (i) the use, occupancy or enjoyment of the
Premises and Complex by Tenant or Tenant’s agents, employees or contractors, or
the clients and other invitees of Tenant, (ii) any breach or default in the
performance of any obligation of Tenant under this Lease, and (iii) any
negligent or otherwise tortious act or failure to act by Tenant or Tenant’s
agents, employees or contractors on or about the Premises or Complex.
          Subject to paragraph 17.2 above and paragraph 19 below, and except to
the extent caused by the gross negligence or willful misconduct of Tenant, its
employees, representatives or contractors, Landlord agrees to indemnify, defend
and hold Tenant and its officers, directors, partners and employees harmless
from and against all liabilities, losses, demands, actions, expenses or claims,
including reasonable attorneys’ fees and court costs for injury to or death of
any person or for damages to any property which arises solely from the fraud,
gross negligence, or willful misconduct of Landlord in connection with the use
of the Premises and Complex by Landlord or Landlord’s agents, employees or
contractors and the performance of its obligations hereunder.
     19. THIRD PARTIES; ACTS OF FORCE MAJEURE; EXCULPATION. Except to the extent
caused by the gross negligence or willful misconduct of Landlord, its employees,
representatives or contractors, Landlord shall have no liability to

28



--------------------------------------------------------------------------------



 



Tenant, or to Tenant’s officers, directors, shareholders, partners, employees,
agents, contractors or invitees, for bodily injury, death, property damage,
business interruption, loss of profits, loss of trade secrets or other direct or
consequential damages occasioned by (a) the acts or omissions of any other
tenant or such other tenant’s officers, directors, shareholders, partners,
employees, agents, contractors or other invitees within the Complex, (b) Force
Majeure (as defined below), (c) vandalism, theft, burglary and other criminal
acts (other than those committed by Landlord and its employees), (d) water
leakage, or (e) the repair, replacement, maintenance, damage, destruction or
relocation of the Premises. Except to the extent an injury, loss, damage or
destruction was proximately caused by Landlord’s fraud, willful act or violation
of law, Tenant waives all claims against Landlord arising out of injury to or
death of any person or loss of, injury or damage to, or destruction of any
property of Tenant. Unless otherwise specifically provided in this Lease, the
remedies of Tenant for breach of this Lease by Landlord shall be limited to
abatement of Rent and/or termination of this Lease in the manner set forth
herein. Whenever the period of time is herein prescribed for action to be taken
by Landlord or Tenant, Landlord or Tenant shall not be liable or responsible
for, and there shall be excluded from the computation for any such period of
time, any delays due to Force Majeure, which term shall include strikes, riots,
acts of God, shortages of labor or materials, war, acts or threats of terrorism,
governmental approvals, laws, regulations, or restrictions, or any other cause
of any kind whatsoever which is beyond the reasonable control of Landlord or
Tenant. Notwithstanding the foregoing, Force Majeure shall not excuse or delay
Tenant’s obligation to pay Rent or Additional Rent.
     20. SECURITY INTEREST. As security for Tenant’s payment of Rent and
performance of all of its other obligations under this Lease, Tenant hereby
grants to Landlord a security interest in all property of Tenant now or
hereafter placed in the Premises. Landlord, as secured party, shall be entitled
to all of the rights, remedies and recourses afforded to a secured party under
the Utah Uniform Commercial Code, which rights, remedies and recourses shall be
cumulative of all other rights, remedies, recourses, liens and security
interests afforded Landlord by law, equity or this Lease. Contemporaneously with
the execution of this Lease, Tenant shall execute and deliver, as debtor,
promptly upon request and without any compensation or consideration being
payable to Tenant, such additional financing statement or statements as Landlord
may request. However, Landlord may at any time file a copy of this Lease as a
financing statement.
     21. CONTROL OF COMMON AREAS. Landlord shall have the exclusive control over
the Common Areas. Landlord may, from time to time, create different Common
Areas, close or otherwise modify the Common Areas, and reasonably modify the
Building Rules and Regulations with respect thereto; provided, however, that the
use by Tenant of the Building and Premises shall not be materially adversely
impacted.
     22. RIGHT TO RELOCATE. Landlord retains the right and power, to be
exercised reasonably and at Landlord’s expense, upon sixty (60) days written
notice, to relocate Tenant within the Cottonwood Corporate Center to space which
is comparable in size to the Premises and is adequate for and suited to Tenant’s
use, and all terms of this Lease shall apply to the new space with equal force.
Instances when the exercise of Landlord’s right and power to relocate Tenant
shall be deemed reasonable include, but shall not be limited to, instances where
Landlord desires to consolidate the rentable area in the Building to provide
Landlord’s services more efficiently, or to provide contiguous

29



--------------------------------------------------------------------------------



 



vacant space for a prospective tenant. Except as set forth above, Landlord shall
not be liable to Tenant for any claims arising in connection with a relocation
permitted under this Section 22. The parties shall execute an amendment to this
Lease stating the relocation of the Premises.
     23. QUIET ENJOYMENT. Provided Tenant has performed all its obligations
under this Lease, Tenant shall and may peaceably and quietly have, hold, occupy,
use and enjoy the Premises during the Term subject to the provisions of this
Lease. Landlord shall warrant and forever defend Tenant’s right to occupancy of
the Premises against the claims of any and all persons whosoever lawfully
claiming the same or any part thereof, by, through or under Landlord, but not
otherwise, subject to the provisions of this Lease.
     24. DEFAULT BY TENANT.
     24.1 Events of Default. Each of the following occurrences shall constitute
an Event of Default (herein so called):
     (a) the failure of Tenant to pay Base Rent or Additional Rent as and when
due hereunder and the continuance of such failure for a period of five (5) days
after written notice from Landlord to Tenant specifying the failure; provided,
however, after Landlord has given Tenant written notice pursuant to this clause
24.1(a) on two separate occasions, Landlord shall not be required to give Tenant
any further notice under this clause 24.1(a); provided, however, that the
obligation of Tenant to pay a late charge or interest pursuant to this Lease
shall commence as of the due date of the Rent or other monetary obligation and
not on the expiration of any grace period;
     (b) the failure of Tenant to perform, comply with or observe any other
material agreement, obligation or undertaking of Tenant, or any other term,
condition or provision in this Lease, and the continuance of such failure for a
period of thirty (30) days after written notice from Landlord to Tenant
specifying the failure, or, if reasonably required, such longer period (not to
exceed 120 days) so long as Tenant timely and diligently commences and continues
to completion the required cure;
     (c) the involuntary transfer by Tenant of Tenant’s interest in this Lease
or other than specifically permitted pursuant to Section 10 hereof, the
voluntary attempt to or actual transfer of its interest in this Lease, without
Landlord’s prior written consent;
     (d) the failure of Tenant to discharge any lien placed as a result of
Tenant’s action or inaction upon the Premises or Building as set forth
hereunder;
     (e) the occurrence of a Net Tenant Delay, as defined in the Work Letter
Agreement, of thirty (30) calendar days or more;
     (f) the filing of a petition by or against Tenant (the term “Tenant” also
meaning, for the purpose of this clause 24.1(d), any guarantor of the named
Tenant’s obligations hereunder) (i) in any bankruptcy or other insolvency
proceeding, (ii) seeking any relief under the Bankruptcy Code or any similar
debtor relief law, (iii) for

30



--------------------------------------------------------------------------------



 



the appointment of a liquidator or receiver for all or substantially all of
Tenant’s property or for Tenant’s interest in this Lease, or (iv) to reorganize
or modify Tenant’s capital structure; and
     (g) the admission by Tenant in writing that it cannot meet its obligations
as they become due or the making by Tenant of an assignment for the benefit of
its creditors.
     24.2 Remedies of Landlord. Upon any Event of Default, Landlord may, at
Landlord’s option in its sole discretion, and in addition to all other rights,
remedies and recourses afforded Landlord hereunder or by law or equity, do any
one or more of the following:
     (a) terminate this Lease by the giving of written notice to Tenant; reenter
the Premises, with or without process of law; eject all parties in possession
thereof; repossess and enjoy the Premises and all Tenant Improvements; and
recover from Tenant all of the following: (i) all Rent and other amounts accrued
hereunder to the date of termination, (ii) all amounts due under Section 24.3,
and (iii) liquidated damages in an amount equal to (A) the total Rent that
Tenant would have been required to pay for the remainder of the Term discounted
to present value at the prime lending rate (or equivalent rate, however
denominated) in effect on the date of termination at the largest national bank
in the state where the Complex is located, minus (B) the then-present fair
rental value of the Premises for such period, similarly discounted, plus any
other amount necessary to compensate Landlord for all the detriment proximately
caused by Tenant’s failure to perform its obligations under this Lease or which
would be likely to result therefrom, including, without limitation, attorneys’
fees, brokers’ commissions or finder’s fees;
     (b) terminate Tenant’s right to possession of the Premises without
terminating this Lease by the giving of written notice to Tenant, in which event
Tenant shall pay to Landlord (i) all Rent and other amounts accrued hereunder to
the date of termination of possession, (ii) all amounts due from time to time
under Section 24.3, and (iii) all Rent and other sums required hereunder to be
paid by Tenant during the remainder of the Term, diminished by any net sums
thereafter received by Landlord through reletting the Premises during said
period. Reentry by Landlord in the Premises will not affect the obligations of
Tenant hereunder for the unexpired Term. Landlord may bring action against
Tenant to collect amounts due by Tenant on one or more occasions, without the
necessity of Landlord’s waiting until expiration of the Term. If Landlord elects
to proceed under this Section 24.2(b), it may at any time elect to terminate
this Lease pursuant to Section 24.2(a);
     (c) alter any and all locks and other security devices at the Premises
without being obligated to deliver new keys to the Premises, unless Tenant has
cured all Events of Default before Landlord has terminated this Lease under
Section 24.2(a) or has entered into a lease to relet all or a portion of the
Premises;
     (d) if an Event of Default specified in Section 24.1(c) occurs, Landlord
may remove and store any property that remains

31



--------------------------------------------------------------------------------



 



on the Premises and, if Tenant does not claim such property within thirty
(30) days after Landlord has delivered to Tenant notice of such storage,
Landlord may appropriate, sell, destroy or otherwise dispose of the property in
question without notice to Tenant or any other person, and without any
obligation to account for such property; and/or
     (e) no taking possession of the Premises by Landlord shall be construed as
Landlord’s acceptance of a surrender of the Premises by Tenant or an election of
Landlord to terminate this Lease unless written notice of such intention is
given to Tenant. Notwithstanding any leasing or subletting without termination
of the Lease, Landlord may at any time thereafter elect to terminate the Lease
for Tenant’s previous breach.
     24.3 Payment by Tenant. Upon any Event of Default, Tenant shall also pay to
Landlord all costs and expenses reasonably incurred by Landlord, including court
costs and reasonable attorneys’ fees, in (a) retaking or otherwise obtaining
possession of the Premises, (b) removing and storing Tenant’s property,
(c) constructing the Tenant Improvements as defined in the Work Letter
Agreement, (d) repairing, restoring, altering, remodeling or otherwise putting
the Premises into condition acceptable to a new tenant or tenants, not to exceed
Building Standard Tenant Improvements, (e) reletting all or any part of the
Premises, (f) paying or performing the underlying obligation which Tenant failed
to pay or perform, and (g) enforcing any of Landlord’s rights, remedies or
recourses arising as a consequence of the Event of Default.
     24.4 Reletting. Upon termination of this Lease or upon termination of
Tenant’s right to possession of the Premises, Landlord shall use commercially
reasonable efforts to relet the Premises on such terms and conditions as
Landlord in its sole discretion may determine (including a term different than
the Term, rental concessions, and alterations to and improvements of the
Premises); however, Landlord shall not be obligated to relet the Premises before
leasing other portions of the Building. Landlord shall not be liable for, nor
shall Tenant’s obligations hereunder be diminished because of, Landlord’s
failure to relet the Premises or collect rent due with respect to such
reletting. If Landlord relets the Premises, rent Landlord receives from such
reletting shall be applied to the payment of: first, any indebtedness from
Tenant to Landlord other than Rent (if any); second, all costs, including for
maintenance and alterations, reasonably incurred by Landlord in reletting; and
third, Rent due and unpaid. In no event shall Tenant be entitled to the excess
of any rent obtained by reletting over the Rent herein reserved.
     24.5 Landlord’s Right to Pay or Perform. Upon an Event of Default, Landlord
may, but without obligation to do so and without thereby waiving or curing such
Event of Default, pay or perform the underlying obligation for the account of
Tenant, and enter the Premises and expend the Security Deposit and any other
sums for such purpose.
     24.6 No Waiver; No Implied Surrender. Provisions of this Lease may only be
waived by the party entitled to the benefit of the provision evidencing the
waiver in writing. Thus, neither the acceptance of Rent by Landlord following an
Event of Default (whether known to Landlord or

32



--------------------------------------------------------------------------------



 



not), nor any other custom or practice followed in connection with this Lease,
shall constitute a waiver by Landlord of such Event of Default or any other
Event of Default. Further, the failure by Landlord to complain of any action or
inaction by Tenant, or to assert that any action or inaction by Tenant
constitutes (or would constitute, with the giving of notice and the passage of
time) an Event of Default, regardless of how long such failure continues, shall
not extinguish, waive or in any way diminish the rights, remedies and recourses
of Landlord with respect to such action or inaction. No waiver by Landlord of
any provision of this Lease or of any breach by Tenant of any obligation of
Tenant hereunder shall be deemed to be a waiver of any other provision hereof,
or of any subsequent breach by Tenant of the same or any other provision hereof.
Landlord’s consent to any act by Tenant requiring Landlord’s consent shall not
be deemed to render unnecessary the obtaining of Landlord’s consent to any
subsequent act of Tenant. No act or omission by Landlord (other than Landlord’s
execution of a document acknowledging such surrender) or Landlord’s agents,
including the delivery of the keys to the Premises, shall constitute an
acceptance of a surrender of the Premises.
     25. DEFAULTS BY LANDLORD. Landlord shall not be in default under this
Lease, and Tenant shall not be entitled to exercise any right, remedy or
recourse against Landlord or otherwise as a consequence of any alleged default
by Landlord under this Lease, unless Landlord fails to perform any of its
obligations hereunder and said failure continues for a period of thirty
(30) days after Tenant gives Landlord and (provided that Tenant shall have been
given the name and address of Landlord’s Mortgagee) Landlord’s Mortgagee written
notice thereof specifying, with reasonable particularity, the nature of
Landlord’s failure. If, however, the failure cannot reasonably be cured within
the thirty (30) day period, Landlord shall not be in default hereunder if
Landlord or Landlord’s Mortgagee commences to cure the failure within the thirty
(30) days and thereafter pursues the curing of same diligently to completion. If
Tenant recovers a money judgment against Landlord for Landlord’s default of its
obligations hereunder or otherwise, the judgment shall be limited to Tenant’s
actual direct, but not consequential, damages therefor and shall be satisfied
only out of the interest of Landlord in the Complex as the same may then be
encumbered, and Landlord shall not otherwise be liable for any deficiency. In no
event shall Tenant have the right to levy execution against any property of
Landlord other than its interest in the Complex. The foregoing shall not limit
any right that Tenant might have to obtain specific performance of Landlord’s
obligations hereunder.
     26. RIGHT OF REENTRY. Upon the expiration or termination of the Term for
whatever cause, or upon the exercise by Landlord of its right to reenter the
Premises without terminating this Lease, Tenant shall immediately, quietly and
peaceably surrender to Landlord possession of the Premises and all Tenant
Improvements in “broom clean” and good order, condition and repair, except only
for ordinary wear and tear, damage by casualty not covered by Section 15.2 and
repairs to be made by Landlord pursuant to Section 15.1. If Tenant is in default
under this Lease, Landlord shall have a lien on such personal property, trade
fixtures and other property as set forth in Section 38-3-1, et seq., of the Utah
Code Ann. (or any replacement provision). Landlord may require Tenant to remove
any personal property, trade fixtures, other property, alterations, additions
and improvements made to the Premises by Tenant or by Landlord for Tenant, and
to restore the Premises to their condition on the date of this Lease. All
personal property, trade fixtures and other property of Tenant not removed from
the Premises on the abandonment of the

33



--------------------------------------------------------------------------------



 



Premises or on the expiration of the Term or sooner termination of this Lease
for any cause shall conclusively be deemed to have been abandoned and may be
appropriated, sold, stored, destroyed or otherwise disposed of by Landlord
without notice to, and without any obligation to account to, Tenant or any other
person. While Tenant remains in possession of the Premises after such
expiration, termination or exercise by Landlord of its reentry right, Tenant
shall be deemed to be occupying the Premises as a tenant-at-sufferance, subject
to all of the obligations of Tenant under this Lease, except that the Rent shall
be one hundred fifty percent (150%) of the Rent in effect immediately before
such expiration, termination or exercise by Landlord. No such holding over shall
extend the Term. If Tenant fails to surrender possession of the Premises in the
condition herein required, Landlord may, at Tenant’s expense, restore the
Premises to such condition.
     27. MISCELLANEOUS.
     27.1 Independent Obligations; No Offset. The obligations of Tenant to pay
Rent and to perform the other undertakings of Tenant hereunder constitute
independent unconditional obligations to be performed at the times specified
hereunder, regardless of any breach or default by Landlord hereunder. Tenant
shall have no right, and Tenant hereby waives and relinquishes all rights which
Tenant might otherwise have, to claim any nature of lien against the Complex or
to withhold, deduct from or offset against any Rent or other sums to be paid to
Landlord by Tenant.
     27.2 Time of Essence. Time is of the essence with respect to each date or
time specified in this Lease by which an event is to occur.
     27.3 Applicable Law. This Lease shall be governed by, and construed in
accordance with, the laws of the State of Utah. All monetary and other
obligations of Landlord and Tenant are performable in the county where the
Complex is located.
     27.4 Assignment by Landlord. Landlord shall have the right to assign
without notice or consent, in whole or in part, any or all of its rights, titles
or interests in and to the Complex or this Lease and, upon any such assignment,
Landlord shall be relieved of all unaccrued liabilities and obligations
hereunder to the extent of the interest so assigned arising after the date of
such transfer.
     27.5 Estoppel Certificates; Financial Statements. From time to time at the
request of Landlord or Landlord’s Mortgagee, Tenant will within seven
(7) calendar days, and without compensation or consideration execute, have
acknowledged and deliver a certificate substantially in the form of Exhibit H
hereto, setting forth the following: (a) a ratification of this Lease; (b) the
Commencement Date, expiration date and other Lease information; (c) that this
Lease is in full force and effect and has not been assigned, modified,
supplemented or amended (except by such writing as shall be stated); (d) that
all conditions under this Lease to be performed by Landlord have been satisfied
or, in the alternative, those claimed by Tenant to be unsatisfied; (e) that no
defenses or offsets exist against the enforcement of this Lease by Landlord or,
in the alternative, those claimed by Tenant to exist; (f) whether within the
knowledge of Tenant there are any existing breaches or defaults by Landlord
hereunder and, if so, stating the defaults with

34



--------------------------------------------------------------------------------



 



reasonable particularity; (g) the amount of advance Rent, if any (or none if
such is the case), paid by Tenant; (h) the date to which Rent has been paid;
(i) the amount of the Security Deposit; and (j) such other information as
Landlord or Landlord’s Mortgagee may reasonably request. Landlord’s Mortgagee
and purchasers shall be entitled to rely on any estoppel certificate executed by
Tenant. Tenant shall, within twenty (20) calendar days after Landlord’s request,
furnish to Landlord current financial statements for Tenant, prepared in
accordance with generally accepted accounting principles consistently applied
and certified by Tenant to be true and correct.
     27.6 Signs, Building Name and Building Address. Landlord may, from time to
time at its discretion, place any and all signs anywhere in the Complex, and may
change the name and street address of the Complex. Tenant shall not, without
Landlord’s prior written consent, use the name of the Building for any purpose
other than as the address of the business to be conducted by Tenant from the
Premises.
     27.7 Notices. All notices and other communications given pursuant to this
Lease shall be in writing and shall either be sent by overnight courier or
mailed by first class United States mail, postage prepaid, registered or
certified with return receipt requested, and addressed as set forth in Section
“G” of the Basic Lease Information, or delivered in person to the intended
addressee. Notice sent by overnight courier shall become effective one
(1) business day after being sent. Notice mailed in the aforesaid manner shall
become effective five (5) business days after deposit. Notice given in any other
manner shall be effective only upon receipt by the intended addressee. Each
party shall have the continuing right to change its address for notice hereunder
by the giving of fifteen (15) days’ prior written notice to the other party in
accordance with this Section 27.7.
     27.8 Entire Agreement, Amendment and Binding Effect. This Lease, including
all exhibits attached hereto, constitutes the entire agreement between Landlord
and Tenant relating to the subject matter hereof, and all prior agreements
relative hereto which are not contained herein are terminated. This Lease may be
amended only by a written document duly executed by Landlord and Tenant (and, if
a Mortgage is then in effect, by the Landlord’s Mortgagee entitled to the
benefits thereof), and any alleged amendment which is not so documented shall
not be effective as to any party. The provisions of this Lease shall be binding
upon and inure to the benefit of the parties hereto and their heirs, executors,
administrators, successors and permitted assigns; provided, however, that this
Section 27.8 shall not negate, diminish or alter the restrictions on Transfers
applicable to Tenant set forth elsewhere in this Lease.
     27.9 Severability. This Lease is intended to be performed in accordance
with and only to the extent permitted by all Legal Requirements. If any
provision of this Lease or the application thereof to any person or circumstance
shall, for any reason and to any extent, be invalid or unenforceable, but the
extent of the invalidity or unenforceability does not destroy the basis of the
bargain between the parties as contained herein, the remainder of this Lease and
the application of such provision to other persons or circumstances shall not

35



--------------------------------------------------------------------------------



 



be affected thereby, but rather shall be enforced to the greatest extent
permitted by law.
     27.10 Number and Gender, Captions and References. As the context of this
Lease may require, pronouns shall include natural persons and legal entities of
every kind and character, the singular number shall include the plural, and the
neuter shall include the masculine and the feminine gender. Section headings in
this Lease are for convenience of reference only and are not intended, to any
extent and for any purpose, to limit or define any section hereof. Whenever the
terms “hereof,” “hereby,” “herein,” “hereunder” or words of similar import are
used in this Lease, they shall be construed as referring to this Lease in its
entirety rather than to a particular section or provision, unless the context
specifically indicates to the contrary. Any reference to a particular “Section”
shall be construed as referring to the indicated section of this Lease.
     27.11 Attorneys’ Fees. In the event either party commences a legal
proceeding to enforce any of the terms of this Lease, the prevailing party in
such action shall have the right to recover reasonable attorneys’ fees and costs
from the other party, to be fixed by the court in the same action. “Legal
proceedings” includes appeals from a lower court judgment as well as proceedings
in the Federal Bankruptcy Court (“Bankruptcy Court”), whether or not they are
adversary proceedings or contested matters. The “prevailing party” (i) as used
in the context of proceedings in the Bankruptcy Court means the prevailing party
in an adversary proceeding or contested matter, or any other actions taken by
the non-bankrupt party which are reasonably necessary to protect its rights
under this Lease, and (ii) as used in the context of proceedings in any court
other than the Bankruptcy Court means the party that prevails in obtaining a
remedy or relief which most nearly reflects the remedy or relief which the party
sought.
     27.12 Brokers. Excepting only brokers and agents of Cottonwood Realty
Services, representing Landlord, no independent or other broker or agent has
been used by either Landlord or Tenant in connection with the leasing
transaction contemplated hereby. Tenant and Landlord hereby warrant and
represent unto the other that it has not incurred or authorized any brokerage
commission, finder’s fees or similar payments in connection with this Lease,
other than as provided in this paragraph 27.12 above and that which is due
pursuant to a separate written agreement between the Landlord and Landlord’s
agents and subagents. Each party shall defend, indemnify and hold the other
harmless from and against any claim for brokerage commission, finder’s fees or
similar payment arising by virtue of authorization of such party, or any
Affiliate of such party, in connection with this Lease. The parties hereto
acknowledge that Gregory M. Gunn, the project listing agent, has a financial
interest in this and other buildings within the Cottonwood Corporate Center.
     27.13 Interest on Tenant’s Obligations. Any amount of Rent or Additional
Rent due from Tenant to Landlord which is not paid when due shall bear interest
at the lesser of ten percent (10%) per annum or the maximum rate allowed by law
from the date such payment is due until paid, but the payment of such interest
shall not excuse or cure the default in payment.

36



--------------------------------------------------------------------------------



 



     27.14 Authority. Each person executing this Lease on behalf of a party
warrants and represents that (a) such party is a duly organized and existing
legal entity, in good standing in the State of Utah, (b) such party has full
right and authority to execute, deliver and perform this Lease, (c) this Lease
is binding upon and enforceable against such party in accordance with its terms,
(d) the person executing and delivering this Lease on behalf of such party was
duly authorized to do so, and (e) upon request of the other party, such person
will deliver to the other party satisfactory evidence of his or her authority to
execute this Lease on behalf of such party.
     27.15 Recording. Neither this Lease (including any Exhibit hereto) nor any
memorandum hereof shall be recorded without the prior written consent of
Landlord.
     27.16 Exhibits. All Exhibits and written addenda hereto are incorporated
herein for any and all purposes.
     27.17 Multiple Counterparts. This Lease may be executed in two or more
counterparts, each of which shall be an original, but all of which shall
constitute but one instrument.
     27.18 Survival of Indemnities. The indemnity obligations contained in this
Lease shall survive the expiration or earlier termination of this Lease to and
until the last to occur of (a) the last day permitted by law for the bringing of
any claim or action with respect to which indemnification may be claimed, or (b)
the date on which any claim or action for which indemnification may be claimed
under such provision is fully and finally resolved and any compromise thereof or
judgment or award thereon is paid in full. Payment shall not be a condition
precedent to recovery upon any indemnification provision contained herein.
     27.19 Non-Merger. There shall be no merger of this Lease with any ground
leasehold interest or the fee estate in the Complex or any part thereof by
reason of the fact that the same person may acquire or hold, directly or
indirectly, this Lease or any interest in this Lease as well as any ground
leasehold interest or fee estate in the Complex or any interest in such fee
estate.
     27.20 Miscellaneous. No amendment to this Lease shall be binding on
Landlord or Tenant unless reduced to writing and signed by both parties. Each
provision to be performed by Tenant shall be construed to be both a covenant and
a condition. Venue on any action arising out of this Lease shall be proper only
in the District Court of Salt Lake County, State of Utah. Landlord and Tenant
waive trial by jury in any action, proceeding or counterclaim brought by either
of them against the other on all matters arising out of this Lease or the use
and occupancy of the Premises. The submission of this Lease to Tenant is not an
offer to lease the Premises or an agreement by Landlord to reserve the Premises
for Tenant. Landlord shall not be bound to Tenant until Tenant has duly executed
and delivered duplicate original copies of this Lease to Landlord and Landlord
has duly executed and delivered one of those duplicate original copies to
Tenant.
     EXECUTED as of the date and year above first written.

37



--------------------------------------------------------------------------------



 



TENANT ACKNOWLEDGES THAT LANDLORD HAS MADE NO WARRANTIES TO TENANT, EXCEPT AS
HEREIN EXPRESSLY SET FORTH, AND LANDLORD AND TENANT EXPRESSLY DISCLAIM ANY
IMPLIED WARRANTY THAT THE PREMISES ARE SUITABLE FOR TENANT’S INTENDED COMMERCIAL
PURPOSE.

                      TENANT:   ADS ALLIANCE DATA SYSTEMS, INC., a Delaware
corporation
 
                        By:    
 
                        Name:    
 
                        Title:    
 
                        Date:    
 
               
 
                    LANDLORD:   2855 E. COTTONWOOD PARKWAY, L.C., a Utah limited
liability company, by its following Managing Member,
 
                            COTTONWOOD CORPORATE CENTER, L.C., a Utah limited
liability company
 
               
 
          By:    
 
               
 
              JOHN L. WEST, Manager

38



--------------------------------------------------------------------------------



 



EXHIBIT A
GLOSSARY OF DEFINED TERMS

a.   “Addendum” shall mean all the addenda, exhibits and attachments, if any,
attached to the Lease or to any Exhibit to the Lease. All addenda are by
definition incorporated into the Lease. Unless otherwise specifically provided,
terms and phrases in any Addendum shall have the meaning of such terms and
phrases as provided in the Lease and this Glossary of Defined Terms.   b.  
“Affiliate” shall mean a person or party who or which controls, is controlled by
or is under common control with, another person or party.   c.   “Building”
shall mean that certain office building and garage structure constructed on the
Land, the street address of which is 2855 E. Cottonwood Parkway, Salt Lake
County, Utah. The term “Building” shall include, without limitation, all
fixtures and appurtenances in and to the aforesaid structure, including
specifically but without limitation all above-grade walkways and all electrical,
mechanical, plumbing, security, elevator, boiler, HVAC, telephone, water, gas,
storm sewer, sanitary sewer and all other utility systems and connections, all
life support systems, sprinklers, smoke detection and other fire protection
systems, and all equipment, machinery, shafts, flues, piping, wiring, ducts,
duct work, panels, instrumentation and other appurtenances relating thereto.  
d.   “Building Operating Hours” shall mean 7:30 a.m. to 6:00 p.m. Monday through
Friday, and Saturday 8:00 a.m. to 1:00 p.m., exclusive of Sundays and Holidays.
  e.   “Building Rules and Regulations” shall mean the rules and regulations
governing the Complex promulgated by Landlord from time to time. The current
Building Rules and Regulations maintained by Landlord are attached as Exhibit C
hereto.   f.   “Building Standard”, when applied to an item, shall mean such
item as has been designated by Landlord (orally or in writing) as generally
applicable throughout the leased portions of the Building, as more fully set
forth on Exhibit D2 hereto.   g.   “Commencement Date” shall mean the date of
the commencement of the Term as determined pursuant to Section 6.3.   h.  
“Common Areas” shall mean all areas and facilities within the Complex which have
been constructed and are being maintained by Landlord for the common, general,
nonexclusive use of all tenants in the Building, as revised from time to time in
Landlord’s discretion, and shall include rest rooms, lobbies, corridors, service
areas, elevators, stairs and stairwells, the Parking Facility, driveways,
loading areas, ramps, walkways and landscaped areas.   i.   “Complex” shall mean
the Land and all improvements thereon, including the Building, the Parking
Facility, and all Common Areas.   j.   “Fiscal Year” shall mean each fiscal year
(or portion thereof) as designated by Landlord, in which any portion of the Term
falls, through

A-1



--------------------------------------------------------------------------------



 



    and including the Fiscal Year in which the Term expires. The Fiscal Year
currently commences on January 1; however, Landlord may change the Fiscal Year
at any time or times.   k.   “Holidays” shall mean (a) New Year’s Day, Memorial
Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day, (b) other
days on which national or state banks located in the state where the Complex is
located must or may close for ordinary operations, and (c) other days which are
commonly observed as Holidays by the majority of tenants of the Building. If the
Holiday occurs on a Saturday or Sunday, the Friday preceding or the Monday
following may, at Landlord’s discretion, be observed as a Holiday.   l.   “HVAC”
shall mean the heating, ventilation and air conditioning systems in the
Building.   m.   “Impositions” shall mean (a) all real estate, personal
property, rental, water, sewer, transit, use, occupancy and other taxes,
assessments, charges, excises and levies (including any interest, costs or
penalties with respect thereto), general and special, ordinary and
extraordinary, foreseen and unforeseen, of any kind and nature whatsoever which
are assessed, levied, charged or imposed upon or with respect to the Complex, or
any portion thereof, or the sidewalks, streets or alleyways adjacent thereto, or
the ownership, use, occupancy or enjoyment thereof (including but not limited to
mortgage taxes and other taxes and assessments passed on to Landlord by
Landlord’s Mortgagee), and (b) all charges for any easement, license, permit or
agreement maintained for the benefit of the Complex. “Impositions” shall not
include income taxes, estate and inheritance taxes, excess profit taxes,
franchise taxes, corporation taxes, taxes imposed on or measured by the income
of Landlord from the operation of the Complex, taxes imposed on account of the
transfer of ownership of the Complex or the Land and personal property taxes of
Tenant or other tenants in the Complex. If any or all of the Impositions shall
be discontinued and, in substitution therefor, taxes, assessments, charges,
excises or impositions shall be assessed, levied, charged or imposed wholly or
partially on the Rents received or payable hereunder (a “Substitute
Imposition”), then the Substitute Imposition shall be deemed to be included
within the term “Impositions.”   n.   “Land” shall mean the real property on
which the Building is constructed and which is further described in Exhibit E
hereto.   o.   “Landlord’s Consent or Landlord’s Approval” as used in this
Agreement, shall mean the prior written consent or written approval of Landlord
to the particular item or request. Unless otherwise provided in this Lease, the
Landlord’s consent or approval shall be determined in Landlord’s reasonable
discretion and shall not be unreasonably withheld.   p.   “Landlord’s Mortgagee”
shall mean the mortgagee of any mortgage, the beneficiary of any deed of trust,
the pledgee of any pledge, the secured party of any security interest, the
assignee of any assignment and the transferee of any other instrument of
transfer (including the ground lessor of any ground lease on the Land) now or
hereafter in existence on all or any portion of the Complex, and their
successors, assigns and purchasers. “Mortgage” shall mean any such mortgage,
deed of trust, pledge, security agreement, assignment or transfer instrument,
including

A-2



--------------------------------------------------------------------------------



 



    all renewals, extensions and rearrangements thereof and of all debts secured
thereby.   q.   “Landlord’s Work” shall mean all improvements, components,
assemblies, installations, finish, labor, materials and services that Landlord
is required to furnish, install, perform, provide or apply to the Premises as
specified in the Work Letter Agreement.   r.   “Legal Requirements” shall mean
any and all (a) judicial decisions, orders, injunctions, writs, statutes,
rulings, rules, regulations, promulgations, directives, permits, certificates or
ordinances of any governmental authority in any way applicable to Tenant,
Landlord or the Complex, including but not limited to the Building Rules and
Regulations, zoning, environmental and utility conservation matters,
(b) requirements imposed on Landlord by any Landlord’s Mortgagee, (c) insurance
requirements, and (d) other documents, instruments or agreements relating to the
Complex or to which the Complex may be bound or encumbered.   s.   “Parking
Facility” shall mean (a) any parking garage and any other parking lot or
facility adjacent to or in the Complex servicing the Building, and (b) any
parking area, open or covered, leased by Landlord to service the Building.   t.
  “Permitted Use” means lawful, general business office purposes only, and no
other purpose, in compliance with the Building Rules and Regulations from time
to time in effect and all other Legal Requirements.   u.   “Premises” shall mean
the area leased by Tenant pursuant to this Lease as outlined on the floor plan
drawing attached as Exhibit B hereto and all other space added to the Premises
pursuant to the terms of this Lease. The Premises includes the space between the
interior surface of the walls and the top surface of the floor slab of the
outlined area and the finished surface of the ceiling immediately above.   v.  
“Rent” shall mean Base Rent, Additional Rent, the parking charge called for in
Section 5.4 and all other amounts provided for under this Lease to be paid by
Tenant, whether as Additional Rent, if any, or otherwise. “Base Rent” shall mean
the base rent specified in Section 5.1 as adjusted in accordance with
Section 5.2. “Base Rent Adjustment” shall mean the increase in the annual Base
Rent as set forth in Section 5.2. “Additional Rent” shall mean the additional
rent specified in Section 5.3.   w.   “Rentable Area” shall mean the Rentable
Area of the Premises and the Rentable Area of the Building as stated in Section
“A” of the Summary of Basic Lease Information.   x.   “Security Deposit” means
the amount stated in Section “E” of the Summary of Basic Lease Information.   y.
  “Substantial Completion” shall mean the completion of construction upon the
Premises of the Tenant Improvements pursuant to the approved Working Drawings,
with the exception of any punch list items and any tenant fixtures,
work-stations, built-in furniture or equipment to be installed by Tenant or
under the supervision of Tenant and the issuance

A-3



--------------------------------------------------------------------------------



 



    of a certificate of occupancy or other instrument allowing lawful occupancy
of the Premises.   z.   “Taking” or “Taken” shall mean the actual or
constructive condemnation, or the actual or constructive acquisition by or under
threat of condemnation, eminent domain or similar proceeding, by or at the
direction of any governmental authority or agency.   aa.   “Tenant Improvements”
shall mean the Tenant Improvements as specified in the Work Letter Agreement.  
bb.   “Tenant’s Share” shall mean the percentage of Operating Expenses to be
paid by Tenant in accordance with the provisions of the Lease. “Tenant’s Share”
may be adjusted by Landlord upon notice to Tenant from time to time to reflect
adjustments to the then-current Rentable Area of the Building or the Premises.
Landlord and Tenant stipulate that “Tenant’s Share” shall initially mean the
percentage stated in Section “D” of the Summary of Basic Lease Information.  
cc.   “Transfer” shall mean (a) an assignment (direct or indirect, absolute or
conditional, by operation of law or otherwise) by Tenant of all or any portion
of Tenant’s interest in this Lease or the leasehold estate created hereby, (b) a
sublease of all or any portion of the Premises, or (c) the grant or conveyance
by Tenant of any concession or license within the Premises. If Tenant is a
corporation, then any transfer of this Lease by merger, consolidation or
dissolution, or by any change in ownership or power to vote a majority of the
voting stock (being the shares of stock regularly entitled to vote for the
election of directors) in Tenant outstanding at the time of execution of this
Lease shall constitute a Transfer. If Tenant is a partnership having one or more
corporations as general partners, the preceding sentence shall apply to each
corporation as if the corporation alone had been the Tenant hereunder. If Tenant
is a general or limited partnership, joint venture or other form of association,
the Transfer of a majority of the ownership interests therein shall constitute a
Transfer. “Transferee” shall mean the assignee, sublessee, pledgee,
concessionaire, licensee or other transferee of all or any portion of Tenant’s
interest in this Lease, the leasehold estate created hereby or the Premises.  
dd.   “Work Letter Agreement” shall mean the agreement attached as Exhibit D
hereto between Landlord and Tenant for the construction of improvements in the
Premises.

A-4



--------------------------------------------------------------------------------



 



EXHIBIT B
PREMISES / APPROVED SPACE PLAN
Attach floor plan of the Premises.

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
RULES AND REGULATIONS
     Tenant shall comply with the following Rules and Regulations. Landlord
shall not be responsible to Tenant for the nonperformance of any of these Rules
and Regulations by Tenant, any other tenant, or any visitor, licensee, agent, or
other person or entity.
     1. Security; Admission to Building. Landlord may from time to time adopt
appropriate systems and procedures for the security or safety of the Building,
any persons occupying, using or entering the Building, or any equipment,
finishings or contents of the Building, and each tenant shall comply with such
systems and procedures. Landlord shall in no case be liable for damages for any
error with regard to the admission to or exclusion from the Building of any
person. In the event of an invasion, mob, riot, public excitement or other
commotion, Landlord reserves the right to prevent access to the Building during
the continuance of the same by closing of the doors of the Building or any other
reasonable method, for the safety of the tenants and protection of the Building
and property in the Building.
     2. Conduct and Exclusion or Expulsion. Tenant’s employees, visitors, and
licensees shall not loiter in or interfere with the use of the Parking Facility
or the Complex’s driveway or parking areas, nor consume alcohol in the Common
Areas of the Complex or the Parking Facility. The sidewalks, halls, passages,
exits, entrances, elevators, escalators, and stairways of the Building will not
be obstructed by any tenants or used by any of them for any purpose other than
for ingress to and egress from their respective premises. The halls, passages,
exits, entrances, elevators, escalators, and stairways are not for the general
public, and Landlord may control and prevent access to them by all persons whose
presence, in the reasonable judgment of Landlord, would be prejudicial to the
safety, character, reputation and interests of the Building and its tenants. In
determining whether access will be denied, Landlord may consider attire worn by
a person and its appropriateness for an office building, whether shoes are being
worn, use of profanity, either verbally or on clothing, actions of a person
(including without limitation spitting, verbal abusiveness, and the like), and
such other matters as Landlord may reasonably consider appropriate.
     3. Signs, Notices and Decorations. No sign, placard, picture, decoration,
name, advertisement or notice (collectively “Material”) visible from the
exterior of any tenant’s premises shall be inscribed, painted, affixed or
otherwise displayed by any tenant on any part of the Building without the prior
written consent of Landlord. All approved signs or lettering will be printed,
painted, affixed or inscribed at the expense of the tenant desiring such by a
person approved by Landlord. Material visible from outside the Building will not
be permitted. Landlord may remove such Material without any liability, and may
charge the expense incurred by such removal to the tenant in question.
Directories will be placed by Landlord, at no additional expense to Tenant, in
the lobby of the Building.
     4. Curtains and Decorations. No awnings, curtains, draperies, blinds,
shutters, shades, screens, or other coverings, hangings or decorations will be
attached to, hung or placed in, or used in connection with any window of the
Building or the Premises without Landlord’s prior written consent.

C-1



--------------------------------------------------------------------------------



 



     5. Non-obstruction of Light. The sashes, sash doors, skylights, windows,
heating, ventilating, and air conditioning vents and doors that reflect or admit
light and air into the halls, passageways, tenant premises, or other public
places in the Building shall not be covered or obstructed by any tenant, nor
will any bottles, parcels or other articles or decorations be placed on any
window sills.
     6. Showcases. No showcases or other articles will be put in front of or
affixed to any part of the exterior of the Building, nor placed in the public
halls, corridors or vestibules without the prior written consent of Landlord.
     7. Cooking; Use of Premises for Improper Purposes. No tenant will permit
its Premises to be used for lodging or sleeping. No cooking will be done or
permitted by any tenant on its Premises, except in areas of the Premises which
are specially constructed for cooking as specifically provided in working
drawings approved by Landlord, so long as such use is in accordance with all
applicable federal, state, and city laws, codes, ordinances, rules and
regulations. Notwithstanding the foregoing, microwave ovens and other
Underwriters’ Laboratory (UL)–approved equipment may be used in the Premises for
heating food and brewing coffee, tea, and similar beverages for employees and
visitors. The Premises shall not be used for the storage of merchandise or for
any improper, reasonably objectionable, or immoral purpose.
     8. Janitorial Service. No tenant will employ any person or persons other
than the cleaning service of Landlord for the purpose of cleaning the premises,
unless otherwise agreed by Landlord in writing. If any tenant’s actions result
in any increased expense for any required cleaning, Landlord may assess such
tenant for such expenses. Janitorial service will not be furnished on nights to
offices which are occupied after business hours on those nights unless, by prior
written agreement of Landlord, service is extended to a later hour for
specifically designated offices.
     9. Use of Restrooms. The toilets, urinals, wash bowls and other plumbing
fixtures will not be used for any purposes other than those for which they were
constructed, and no sweepings, rubbish, rags or other foreign substances will be
thrown in them. All damages resulting from any misuse of the fixtures will be
borne by the tenant who, or whose servants, employees, agents, visitors or
licensees, have caused the damage.
     10. Defacement of Premises or Building. No tenant will deface any part of
the Premises or the Building. Without the prior written consent of Landlord, no
tenant will lay linoleum or other similar floor covering so that it comes in
direct contact with the floor of such tenant’s premises. If linoleum or other
similar floor covering is to be used, an interlining of builder’s deadening felt
will be first affixed to the floor by a paste or other material soluble in
water. The use of cement or other similar adhesive material is expressly
prohibited. Except as permitted by Landlord by prior written consent, Tenant
shall not mark on, paint signs on, cut, drill into, drive nails or screws into,
or in any way deface the walls, ceilings, partitions or floors of the Premises
or of the Building, and any defacement, damage or injury directly or indirectly
caused by Tenant shall be paid for by Tenant. Pictures or diplomas shall be hung
on tacks or small nails; Tenant shall not use adhesive hooks for such purposes.

C-2



--------------------------------------------------------------------------------



 



     11. Carpet. In those portions of the Premises where carpet has been
provided directly or indirectly by Landlord, Tenant will at its own expense
install and maintain pads to protect the carpet under all furniture having
casters other than carpet casters.
     12. Locks; Keys. No tenant will alter, change, replace or rekey any lock or
install a new lock or a knocker on any door of the Premises. Landlord, its agent
or employee will retain a master key to all door locks on the Premises. Any new
door locks required by a tenant or any change in keying of existing locks will
be installed or changed by Landlord following such tenant’s written request to
Landlord and will be at such tenant’s expense. All new locks and rekeyed locks
will remain operable by Landlord’s master key. Landlord will furnish to each
tenant, free of charge, the number of keys and Building access cards stated in
Section 7.2 of the Lease. Landlord will have the right to collect a reasonable
charge for additional keys and cards requested by any tenant. Each tenant, upon
termination of its tenancy, will deliver to Landlord all keys and access cards
for the Premises and Building which have been furnished to such tenant. Tenant
shall keep the doors of the Premises closed and securely locked when Tenant is
not at the Premises.
     11. Furniture, Freight and Equipment. No furniture, freight, large
packages, or equipment may be brought into the Building or carried up or down in
the elevators, except between those hours and in that specific elevator
designated by Landlord or otherwise upon consent of the Landlord, without prior
notice to and consent of Landlord. Landlord may at any time restrict the
elevators and areas of the Building into which deliveries or messengers may
enter. The elevator designated for freight by Landlord will be available for use
by all tenants in the Building during the hours and pursuant to such procedures
as Landlord may determine from time to time. The persons employed to move
Tenant’s equipment, material, furniture or other property in or out of the
Building must be acceptable to Landlord; such persons must be a locally
recognized professional mover whose primary business is the performing of
relocation services, and must be bonded and fully insured. A certificate or
other verification of such insurance must be received and approved by Landlord
prior to the start of any moving operations. Insurance must be sufficient, in
Landlord’s sole opinion, to cover all personal liability, theft or damage to the
Building, including without limitation floor coverings, doors, walls, elevators,
stairs, foliage and landscaping. All moving operations will be conducted at such
times and in such a manner as Landlord may direct, and all moving will take
place during nonbusiness hours unless Landlord otherwise agrees in writing. The
moving tenant shall be responsible for the provision of Building security during
all moving operations, and shall be liable for all losses and damages sustained
by any party as a result of the failure to supply adequate security. Landlord
may prescribe the weight, size and position of all equipment, materials,
furniture or other property brought into the Building. Heavy objects will, if
considered necessary by Landlord, stand on wood strips of such thickness as is
necessary to distribute the weight properly. Landlord will not be responsible
for loss of or damage to any such property from any cause, and all damage done
to the Building by moving or maintaining such property will be repaired at the
expense of the moving tenant. Landlord may inspect all such property to be
brought into the Building and to exclude from the Building all such property
which violates any of these rules and regulations or the lease of which these
rules and regulations are a part. Furniture and other items as reasonably
determined by Landlord delivered to or taken from the Premises will be delivered
or removed through the entrance and route designated by Landlord.

C-3



--------------------------------------------------------------------------------



 



     12. Inflammable or Combustible Fluids or Materials; Noninterference of
Others. No tenant will use or keep in the Premises or the Building any kerosene,
gasoline, inflammable, combustible or explosive fluid or material, or chemical
substance other than limited quantities of them reasonably necessary for the
operation or maintenance of office equipment or limited quantities of cleaning
fluids and solvents required in the normal operation of the Premises. Without
Landlord’s prior written approval, no tenant will use any method of heating or
air conditioning other than that supplied by Landlord. Tenant shall not waste
electricity, water, or air conditioning and shall cooperate fully with Landlord
to insure the most effective operation of the Building’s heating and air
conditioning system. No tenant will keep any firearms within the Premises. No
tenant will use or keep, or permit to be used or kept, any foul or noxious gas
or substance in the Premises, or permit or suffer the Premises to be occupied or
used in any manner offensive or objectionable to Landlord or other occupants of
the Building by reason of noise, odors or vibrations, nor interfere in any
material way with other tenants or those having business in the Building.
     13. Address of Building. Landlord may, upon sixty (60) days prior written
notice, and without liability to any tenant, change the name and street address
of the Building.
     14. Use of Building Name or Likeness. Landlord will have the right to
prohibit any advertising by Tenant mentioning the Building which, in Landlord’s
reasonable opinion, tends to impair the reputation of the Building or its
desirability as a Building for offices and, upon written notice from Landlord,
Tenant will discontinue such advertising.
     15. Animals, Birds and Vehicles. Tenant will not bring any animals or birds
into the Premises or Building, and will not permit bicycles or other vehicles
inside or on the sidewalks outside the Building, except in areas designated from
time to time by Landlord for such purposes or except as required by law.
     16. Off-Hour Access. All persons entering or leaving the Building at any
time other than the Building’s business hours shall comply with such off-hour
regulations as Landlord may establish and modify from time to time. Landlord may
limit or restrict access to the Building during such periods and shall not be
liable for any error with regard to the admission or exclusion of any person.
     17. Disposal of Trash. Each tenant will store all its trash and garbage
within its premises. No material will be placed in the trash boxes or
receptacles if such material is of such nature that it may not be disposed of in
the ordinary and customary manner of removing and disposing of trash and garbage
without being in violation of any law or ordinance governing such disposal. All
garbage and refuse disposal will be made only through entryways and elevators
provided for such purposes and at such times as Landlord may designate. No
furniture, appliances, equipment or flammable products of any type may be
disposed of in the Building trash receptacles.
     18. Disturbance of Tenants. Canvassing, peddling, soliciting and
distribution of handbills or any other written materials in the Building or
Parking Facility are prohibited, and each tenant will cooperate to prevent same.
     19. Doors to Public Corridors. Each tenant shall keep the doors of the
Premises closed and locked, and shall shut off all water faucets, water

C-4



--------------------------------------------------------------------------------



 



apparatus, and utilities before tenant or tenant’s employees leave the Premises,
so as to prevent waste or damage, and for any default or carelessness in this
regard Tenant shall be liable for all injuries sustained by other tenants or
occupants of the Building or Landlord. On multiple-tenancy floors, all tenants
will keep the doors to the Building corridors closed at all times except for
ingress and egress.
     20. Concessions. Tenant shall not grant any concessions, licenses or
permission for the sale or taking of orders for food or services or merchandise
in the Premises, install or permit the installation or use of any machine or
equipment for dispensing food or beverage in the Building, nor permit the
preparation, serving, distribution or delivery of food or beverages in the
Premises, without the prior written approval of Landlord and only in compliance
with arrangements prescribed by Landlord; provided, however, Tenant shall be
allowed reasonable equipment for dispensing coffee/beverage services,
candy/snacks and a microwave oven. Only persons approved by Landlord shall be
permitted to serve, distribute or deliver food and beverage within the Building
or to use the public areas of the Building for that purpose.
     21. Telecommunication and Other Wires. Tenant may not introduce
telecommunication wires or other wires into the Premises without first obtaining
Landlord’s approval of the method and location of such introduction.
     22. Rules Changes; Waivers. Landlord reserves the right at any time to
reasonably change or rescind any one or more of these Rules and Regulations or
to make any additional reasonable Rules and Regulations that, in Landlord’s
judgment, may be necessary or helpful for the management, safety or cleanliness
of the Premises or Building; the preservation of good order; or the convenience
of occupants and tenants of the Building generally. Landlord may waive any one
or more of these Rules and Regulations for the benefit of any particular tenant.
No waiver by Landlord shall be construed as a waiver of those Rules and
Regulations in favor of any other tenant, and no waiver shall prevent Landlord
from enforcing those Rules and Regulations against a tenant or any other tenant
in the future. Tenant shall be considered to have read these Rules and
Regulations and to have agreed to abide by them as a condition of Tenant’s
occupancy of the Premises.

C-5



--------------------------------------------------------------------------------



 



EXHIBIT D
WORK LETTER AGREEMENT
     This Work Letter Agreement is attached to and made a part of the Lease. All
terms used in this Work Letter Agreement which have been defined in the Lease
have the same meaning as set forth in the Lease. This Work Letter Agreement
shall set forth the terms and conditions relating to the construction of Tenant
Improvements in the Premises.
I. Landlord and Tenant Construction Obligations
     A. Space Plan Preparation. Landlord and Tenant hereby acknowledge that they
have mutually approved a detailed space plan (“Space Plan”) containing all
information of this Work Letter Agreement for all tenant improvements (“Tenant
Improvements”) in the Premises.
     B. Preparation of Working Drawings. Upon final approval of the Space Plan
and estimated Tenant Improvement costs, Landlord shall direct the architect or
space planner engaged by Landlord to prepare the plans and specifications for
the Tenant Improvements (the “Space Planner”) to prepare working drawings
(“Working Drawings”) based on the approved Space Plan. When prepared, the
Working Drawings consistent with the Space Plan shall be delivered by the Space
Planner to the Tenant for approval. If the Tenant fails to deliver the Working
Drawings, together with its written approval thereof, to the Landlord within ten
(10) calendar days after delivery of the Working Drawings by the Space Planner
to Tenant, then each day of delay in delivery of the approved Working Drawings
shall constitute one day of Tenant Delay.
     C. Installation of Tenant Improvements. Upon approval of the Working
Drawings, whether by written approval of Tenant or failure to deliver such
written approval within the time set forth above, Landlord or Landlord’s
designee shall install the Tenant Improvements in the Premises in accordance
with the Lease Agreement and this Work Letter Agreement and the Working Drawings
based upon the approved Space Plan. In the event that Tenant requests any Tenant
Improvements in the Working Drawings which are in excess of, or inconsistent
with, the approved Space Plan or the Building Standard Improvements as set forth
in Exhibit D-2 attached hereto and incorporated herein by this reference (the
“Above Standard Tenant Improvements”), the excess of time required to complete
the Premises for occupancy without Above Standard Tenant Improvements over the
time which would have been required to complete the Premises for occupancy
without Above Standard Tenant Improvements shall constitute Tenant Delay. At the
commencement of any Tenant Delay, Landlord shall provide written notice to
Tenant of the estimated period of Tenant Delay and any associated costs
resulting from any Above Standard Tenant Improvements. Other than any Above
Standard Tenant Improvements of which Tenant has received written notice from
Landlord, the Tenant Improvements shall be installed and constructed at
Landlord’s cost for Tenant’s occupancy on a turn-key basis in accordance with
the Lease and this Work Letter Agreement (“Landlord’s Work”). Landlord’s Work
will be performed in a good workmanlike manner, will be adequate to deliver
possession of the Premises substantially completed for Tenant’s use and
occupancy without additional cost to Tenant except as provided in this Work
Letter Agreement. Landlord’s Work will include, without limitation, installation
of electricity, water, sanitary sewer, life-safety and fire-

D-1



--------------------------------------------------------------------------------



 



safety systems, heating, ventilation and air conditioning and other utility or
building service systems and connections into the Premises and all meters,
panels, conduits, outlets, wiring, piping, duct work or other means of
distribution of such services within the Premises in sufficient capacity to
substantially meet Tenant’s requirements in the Lease; and compliance with all
Legal Requirements applicable to the construction and completion of the
Premises. Landlord will promptly notify Tenant of any delay in the onstruction
and completion of the Premises (“Landlord Delay”). No claims relating to delays
will be made for any delay occurring prior to Tenant’s execution of the Lease.
Changes in Landlord’s Work will be authorized only by mutual written agreement
between the parties setting forth any additional cost and expense and additional
time required to complete the Premises as a result thereof. If any change in the
Space Plan or Working Drawings may cause a delay in completion of the Premises,
Landlord will notify Tenant and such change shall be performed only if the
parties agree in writing to extend the date for completion of the Premises by
the number of days of such anticipated delay and extend the date set forth for
Rent commencement as a result thereof.
     D. Change Orders. In the event that Tenant desires to change the Tenant
Improvements as provided in the approved Working Drawings, Tenant shall deliver
notice of the same to Landlord, setting forth in detail the changes Tenant
desires to make (the “Tenant Changes”). Landlord may disapprove of said Tenant
Changes in the event that Landlord, in its sole discretion, determines that the
changes would constitute design problems for the Premises or Building. In the
event that Landlord approves of the proposed Tenant Changes, Landlord shall
provide Tenant with an itemized list setting forth the costs and the period of
Tenant Delay necessitated by the Tenant Changes. Thereafter, the Tenant shall,
within five (5) calendar days of receipt of Landlord’s approval, deliver written
notice to Landlord stating whether or not Tenant elects to cause Landlord to
make such Tenant Changes. Tenant shall bear the full costs for any and all such
changes in the Tenant Improvements and any delays associated with such changes
shall constitute Tenant Delay.
     E. Net Tenant Delay. Net Tenant Delay shall mean the total number of days
of Tenant Delay minus the total number of days of Landlord Delay. If the
Premises are not ready for occupancy on or before the scheduled date specified
in paragraph 6 of this Lease, and there exists Net Tenant Delay, then,
notwithstanding anything to the contrary set forth in the Lease or this Work
Letter Agreement, and regardless of the actual date of the Substantial
Completion of the Premises, the Lease Commencement Date of the Lease shall be
deemed to be the date the Lease Commencement Date would have occurred without
the Net Tenant Delay. In such event, Tenant shall pay to Landlord a sum equal to
one day’s Rent (including Base Rent and all other charges provided for in the
Lease) multiplied by the Net Tenant Delay. Said sum shall be paid by Tenant
within seven (7) calendar days of receipt of invoice.
     F. Warranties and Guaranties. Landlord hereby assigns to Tenant all
warranties and guaranties by the Space Planner relating to the Working Drawings
and by the contractor who constructs the Tenant Improvements relating to the
Tenant Improvements and, in consideration therefor, Tenant hereby waives and
releases Landlord from all loss, damages, delays and claims relating to, or
arising out of (i) the design, code compliance, quality, omissions or errors and
other like matters contained in the Working Drawings, and (ii) the construction
of the Tenant Improvements, including, without limitation, lost profits and all
incidental or consequential damages.
II. Tenant Space Plan Must Contain, as a Minimum, the Following Information:

D-2



--------------------------------------------------------------------------------



 



  A.   Floor plan showing:

  1.   Partitions: indicate location and type of all partitions.     2.   Doors:
indicate location, swing and type of all doors. Also indicate hardware.     3.  
Standard Electrical Items: indicate the location of all building standard
electrical items listed herein (wall-mounted 110 volt duplex outlets,
single-pole light switches and building standard light fixtures).     4.  
Standard Telephone Outlets: indicate the location of all building standard
telephone wall outlets, as listed herein.     5.   “Above Standard” Electrical
Items: indicate the location and type of all “above standard” electrical items,
including lighting.     6.   Special Electrical Equipment and Requirements:
indicate the location and type of equipment that will have special requirements
and indicate the location and type of special electrical equipment to be
purchased.     7.   Telephone and Data Equipment Location: indicate location of
telephone equipment room, if any.     8.   Glass Items: indicate location,
dimensions and type of glass partitions, windows and doors. Include details if
not building standard.     9.   Heavy Items: indicate location, dimensions,
weight per square foot and description of any heavy equipment or filing system
exceeding fifty (50) pounds per square foot live load.     10.   Special HVAC
Requirements: Indicate location and specific requirements for any special and/or
concentrated heating and/or air conditioning requirements beyond that provided
by the building HVAC system and/or distribution network.     11.   Floor
Covering: indicate location, type and color of all floor covering.     12.  
Wall Covering: indicate location, type and color of all wall coverings.     13.
  Paint: indicate location, type and color of paint finishes.     14.  
Millwork: indicate location, type and basic dimensions of all cabinets, shelving
and other millwork items.     15.   Plumbing: indicate location and type of all
plumbing items.     16.   Appliances: indicate location, type, dimensions and
special requirements of all appliances.     17.   Critical Dimensions: indicate
all critical dimensions necessary for construction.     18.   Fire Sprinkler
Requirements: indicate location and type of all fire sprinkling and/or special
fire suppression requirements.     19.   Ceiling System and Finishes: indicate
location, type and color of all ceiling finishes and/or systems.     20.  
Security Requirements: indicate the location, type and special requirements for
any security system and/or requirements.     21.   Furniture System
Requirements: indicate all interfacing requirements with furniture systems
(i.e., electrical, telephone, data, anchoring, etc.).

III. Other Provisions.
     A. Substantial Completion. For purposes of this Lease, “Substantial
Completion” of the Premises shall occur upon the completion of construction of
the Tenant Improvements in the Premises

D-3



--------------------------------------------------------------------------------



 



pursuant to the approved Working Drawings, with the exception of any punch list
items and any tenant fixtures, work-stations, built-in furniture, or equipment
to be installed by Tenant under the supervision of Landlord.
     B. Time of the Essence. Unless otherwise indicated, all references herein
to “number of days” shall mean and refer to calendar days. In all instances
where Tenant is required to approve or deliver an item, if no written notice of
approval is given or the item is not delivered within the stated time period, at
Landlord’s sole option, at the end of such period the item shall automatically
be deemed approved or delivered by Tenant and the next succeeding time period
shall commence.
     C. Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in the Lease or this Work Letter Agreement, if an event of default has
occurred as set forth in the Lease or in this Work Letter Agreement at any time
on or before the Substantial Completion of the Premises, then, (i) in addition
to all other rights and remedies granted to Landlord pursuant to the Lease,
Landlord shall have the right to cease the construction of the Premises (in
which case, Tenant shall be responsible for any delay in the Substantial
Completion of the Premises caused by such work stoppage), (ii) all other
obligations of Landlord under the terms of this Work Letter Agreement shall be
forgiven until such time as such default is cured pursuant to the terms of the
Lease, and (iii) Landlord shall have the right to recover from Tenant the costs
incurred for the Tenant Improvements.
     D. Construction of Certain Improvements. The construction of certain Tenant
Improvement items specified below shall be completed in accordance with the
following provisions:

                 
 
    1.     “Above Standard”
Electrical Items:   Tenant shall advise Landlord of locations and types of all
“above standard” electrical items, including lighting.
 
               
 
    2.     Special Electrical Equipment and Requirements:   Tenant shall advise
Landlord of locations and types of all special electrical equipment.
 
               
 
    3.     Appliances:   Tenant shall advise Landlord of locations, types,
dimensions and special requirements of all appliances.
 
               
 
    4.     Telephone and Data Equipment Location:   Tenant shall advise Landlord
of location of telephone equipment room, if any.
 
               
 
    5.     Heavy Items:   Tenant shall advise Landlord of location, dimensions,
weight per square foot and description of heavy equipment or filing systems
exceeding 50 pounds/SF live load.
 
               
 
    6.     Millwork:   Tenant shall advise Landlord of location, type and basic
dimensions of all cabinets, shelving and other millwork items. Standard Plastic
Laminate Specifications: Countertops: Wilsonart #1573-60. Cabinets: Pionite
#AT301-S.
 
               
 
    7.     Plumbing:   Tenant shall advise Landlord of location and type of all
plumbing fixtures. Standard Sink Specification: Kohler, stainless #K-3287-H with
stainless faucet #K-15176.
 
               
 
    8.     Special HVAC:   Tenant shall advise Landlord of special HVAC
requirements.
 
               
 
    9.     Critical Dimensions:   Tenant shall advise Landlord of all critical
dimensions necessary for construction.
 
               
 
    10.     Security Requirements:   Tenant shall advise Landlord of the
location, type and any special requirements.

D-4



--------------------------------------------------------------------------------



 



                 
 
    11.     Furniture Systems:   Tenant shall advise Landlord of all interfacing
requirements between furniture and systems for electrical, telephones, data,
anchoring, etc.

D-5



--------------------------------------------------------------------------------



 



EXHIBIT D1
INTENTIONALLY LEFT BLANK

D1 - 1



--------------------------------------------------------------------------------



 



EXHIBIT D2
BUILDING STANDARD TENANT IMPROVEMENTS
IV. The “Building Standard Tenant Improvements” (herein so called) are the
following:

         
 
  A. Flooring:   Grade and quality of carpeting to be selected by Landlord, with
color to be selected by Tenant from those offered by Landlord.
 
       
 
      Standard Specification: Shaw Troubador 36, Shaw Shoal Creek II 36, or Shaw
Resolution 29.
 
       
 
      Standard Specification for VCT flooring: Armstrong Premium Excelon, Style:
Canvas
 
       
 
  B. Base:   Carpet base to match carpeting selected by Tenant.
 
       
 
      Grade and quality of rubber base, when applicable, to be selected by
Landlord.
 
       
 
      Standard Specification: Johnsonite, 4" rubber base.
 
       
 
  C. Partitions:   Demising Walls: 3-5/8" metal studs on 24" centers, blanket
sound insulation, 5/8" gypsum board on one side. Studs and one layer of gypsum
board extend to bottom of steel deck on floor above.
 
       
 
      Interior Walls: 3-5/8" metal studs on 24" centers, 5/8" gypsum board on
each side. Walls to be ceiling height and braced as per code requirements.
 
       
 
      All walls to be finished with tape, texture and paint.
 
       
 
      Standard Paint Specification: Kwal-Howells 2800 Series, Eggshell finish or
Kwal-Howells 2300 Series, Semi-Gloss.
 
       
 
  D. Doors/Side Lights:   3'-0" x 8'-0" solid core interior doors, 3'-0" x
8'-10" exterior solid core flush wood doors with select white birch rotary cut
veneer. Stain to be selected from finish standards. Door frames are hollow
metal. Glass manufactured as per code requirements, with hollow metal frames.
Standard hardware is Schlage, 626 series in brushed chrome.
 
       
 
  E. Ceiling:   Armstrong RH90 Fireguard Tegular Lay-In, 24" x 24" for use with
15/16" exposed tee grid.
 
       
 
  F. Electrical Outlets:   Standard 110v duplex wall outlets.
 
       
 
  G. Light Switches:   Single pole switches.
 
       
 
  H. Lighting Occupancy Sensor:   Automatic lighting control device-Uneco
conserver series.
 
       
 
  I. Light Fixtures:   2' x 4', (3) lamp, 18-cell parabolic, recessed ceiling
fixture. Grade and quality of fixture selected by Landlord.
 
       
 
  J. Fire Sprinkler Requirements:   Design build per Landlord, except special
requirements, of which the Tenant shall advise the Landlord.
 
       
 
  K. Window Coverings:   Mechoshade vertical roller shades.

D2 - 1



--------------------------------------------------------------------------------



 



EXHIBIT E
LEGAL DESCRIPTION OF LAND
Beginning at a point which is North 0°08'51" East along the Quarter Section line
908.56 feet, and North 89°04'36" East 740.83 feet, and North 55°02'48" East
206.85 feet from the West Quarter Corner of Section 23, Township 2 South, Range
1 East, Salt Lake Base and Meridian; and running thence North 34°55'16" West
67.93 feet to a point on the South Right-of-Way line of I-215 and a point on a
2076.90 foot radius curve to the left the chord of which bears North 62°36'26"
East; thence Northeasterly along said South line and curve through a central
angle of 5°57'01" a distance of 215.69 feet; thence North 67°29'16" East along
said South line 183.64 feet; thence South 31°38'10" East 111.32 feet; thence
South 70°30'09" East 57.70 feet; thence South 34°39'50" East 284.29 feet; thence
South 11°06'23" East 28.44 feet; thence South 42°36'15" East 63.15 feet; thence
South 64°43'27" East 71.26 feet; thence South 32°54'51" West 100.16 feet to a
point on a 210.00 foot radius curve to the left the chord of which bears South
88°59'48" West; thence Westerly along said curve through a central angle of
67°50'08" a distance of 248.63 feet; thence South 55°04'44" West 161.13 feet to
a point of a 835.00 foot radius curve to the right the chord of which bears
South 55°10'54" West; thence Southwesterly along said curve through a central
angle of 0°12'21" a distance of 3.00 feet; thence North 34°55'16" West 499.58
feet to the point of beginning. Contains 234,930 square feet or 5.3932 acres.

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F
LEASE EXTENSION ADDENDUM
     THIS LEASE EXTENSION ADDENDUM (“Addendum”) is entered into as of ___, 2002,
between Landlord and Tenant (as those terms are defined in that certain Lease
Agreement between Landlord and Tenant, dated ___, 20___(the “Lease”). Subject to
the provisions of the Lease, Landlord hereby grants to Tenant the option
(“Extension Option”) to extend the term of the Lease for two (2) successive
extension terms of five (5) years each in accordance with the provisions set
forth in this Addendum (an “Extension Renewal Term”). If the Term of the Lease
is so extended, such extension shall be on the same terms and conditions as are
applicable during the initial Term as set forth in the Lease, except that the
Base Rent during the Extension Renewal Term shall be at the “Prevailing Rental
Rate” which shall mean the rental rate determined for the most comparable office
space located in the Complex as of the date of the Extension Notice (defined
below) and taking into account all relevant factors including, without
limitation, any applicable tenant improvement allowance, Base Year and expense
then in effect, but in no event less than the Rent under the Lease as of the
date of the Extension Notice.
     1. Exercise. If Tenant desires to exercise an Extension Option, it shall
send notice thereof (an “Extension Notice”) to Landlord no more than three
hundred (300) nor less than two hundred seventy (270) calendar days prior to the
expiration of the Term or Extension Renewal Term of the Lease then in effect.
Landlord and Tenant shall endeavor in good faith to determine the Prevailing
Rental Rate within thirty (30) calendar days after Landlord’s receipt of
Tenant’s Extension Notice. If they cannot agree within thirty (30) calendar
days, each shall appoint an appraiser who shall arrive at an estimate of the
Prevailing Rental Rate within thirty (30) calendar days. If such estimates are
within five percent (5%) of each other, the average of the two shall be the new
Base Rent for the Extension Renewal Term. If the estimates are more than five
percent (5%) apart, each appraiser shall select a third appraiser within five
(5) calendar days or, if they fail to do so, Landlord shall select a third
appraiser. The third appraiser shall prepare an estimate of the Prevailing
Rental Rate as provided above within thirty (30) calendar days and the two
closest of the three estimates shall be averaged to determine the new Base Rent
for the new Extension Renewal Term. No later than one hundred fifty
(150) calendar days prior to the expiration of the Term then in effect, Landlord
and Tenant shall execute an amendment to the Lease (an “Extension Amendment”)
stating the new Base Rent and expiration date of the Lease Term. If such an
Extension Amendment is not fully executed for any reason as provided above, the
Term shall not be extended and all Extension Option(s) hereunder shall
terminate. Notwithstanding the foregoing, Tenant shall not be entitled to extend
this Lease if an uncured Event of Default has occurred under any term or
provision contained in the Lease or a condition exists which with the passage of
time or the giving of notice, or both, would constitute an Event of Default
pursuant to the Lease as of the date of exercise of this Extension Option. The
rights contained in this Addendum shall be personal to the originally named
Tenant and may be exercised only by the originally named Tenant and any Related
Entity (and not any other assignee, sublessee or other Transferee of Tenant’s
interest in this Lease) and only if the originally named Tenant or Related
Entity occupies the entire Premises as of the date it exercises the Extension
Option in accordance with the terms of this Addendum. If Tenant properly
exercises the Extension Option and is not in default under this Lease at the end
of the initial Term of the Lease, the Term, as it applies to the entire Premises
then leased by Tenant, shall be extended for the Extension Renewal Term and the
Base Year shall be included among the factors considered in determining the
Prevailing Rental Rate.

F-1



--------------------------------------------------------------------------------



 



     2. Other Provisions. If Tenant fails to deliver a timely Extension Notice,
Tenant shall be considered to have elected not to exercise the Extension Option.
Any termination of the Lease during the initial or applicable Term or Extension
Renewal Term shall terminate all renewal or lease extension rights hereunder.
The extension rights of Tenant hereunder shall not be severable from the Lease,
nor may such rights be assigned or otherwise conveyed in connection with any
permitted assignment of the Lease. During any Extension Renewal Term (a) no rent
abatement or other concession, if any, applicable to the initial Term or
preceding Extension Renewal Term shall apply to the Extension Renewal Term, and
(b) all leasehold improvements within the Premises shall be provided in their
then-existing condition (on an “as-is” basis) at the time the Extension Renewal
Term commences.

F-2



--------------------------------------------------------------------------------



 



                 DATED this                      day of                      
                    , 20                    .

                  LANDLORD:    
 
                2855 E. COTTONWOOD PARKWAY, L.C., a Utah limited liability
company, by its following Managing Member,
 
                COTTONWOOD CORPORATE CENTER, L.C., a Utah limited liability
company
 
           
 
      By:    
 
                    JOHN L. WEST, Manager
 
                TENANT:    
 
                ADS ALLIANCE DATA SYSTEMS, INC., a Delaware corporation
 
           
 
  By:                
 
      Title:    
 
           

F-3



--------------------------------------------------------------------------------



 



EXHIBIT G
ACKNOWLEDGMENT OF LEASE COMMENCEMENT DATE
STATEMENT OF CONFIRMATION AND
ACKNOWLEDGMENT OF LEASE COMMENCEMENT DATE
     In accordance with that certain Lease Agreement between 2855 E. COTTONWOOD
PARKWAY, L.C., as Landlord and the undersigned, as Tenant (the “Lease”), the
Tenant hereby confirms the following:
     1. Construction of the Tenant Improvements is Substantially Complete, and
the Term shall commence as of                                          , for a
term of                      years,                      months, and
                     days, ending on ___, subject to the early termination
provisions contained in paragraph 3.1 of the Lease.
     2. In accordance with the Lease, Base Rent shall begin to accrue on
                    , in the amount of                                         
DOLLARS ($                    ).

                           LANDLORD:
 
                2855 E. COTTONWOOD PARKWAY, L.C., a Utah limited liability
company, by its following Managing Member,
 
                    COTTONWOOD CORPORATE CENTER, L.C., a Utah limited liability
company
 
           
 
      By:    
 
           
 
          JOHN L. WEST, Manager
 
                TENANT:    
 
                ADS ALLIANCE DATA SYSTEMS, INC., a Delaware corporation
 
           
 
  By:                  
 
      Title:    
 
           

  G-1





--------------------------------------------------------------------------------



 



EXHIBIT H
STATEMENT OF TENANT IN RE: LEASE
[Tenant letterhead]
Teachers Insurance and Annuity
     Association of America
730 Third Avenue
New York, NY 10017

     
RE:
  TIAA APPLICATION #UT00063
 
  TIAA MTGE. #000445900
 
  Cottonwood Corporate Center, Building 11
 
  2855 East Cottonwood Parkway
 
  Salt Lake City, UT 84121
 
  Suite No. 100

Ladies and Gentlemen:
          It is our understanding that you have committed to place a mortgage
upon the subject premises and as a condition precedent thereof have required
this certification of the undersigned.
          The undersigned, as Lessee, under that certain Lease dated
                    , 20___, made with 2855 E. COTTONWOOD PARKWAY, L.C., as
Lessor, hereby ratifies said Lease and certifies that:

  1.   The “Commencement Date” of said Lease is
                                         , 20                    ; and     2.  
the undersigned is presently solvent and free from reorganization and/or
bankruptcy and is in occupancy, open, and conducting business with the public in
the premises; and     3.   the operation and use of the premises do not involve
the generation, treatment, storage, disposal or release of a hazardous substance
or a solid waste into the environment other than to the extent necessary to
conduct its ordinary course of business in the premises and in accordance with
all applicable environmental laws, and that the premises are being operated in
accordance with all applicable environmental laws, zoning ordinances and
building codes; and     4.   the current base rental payable pursuant to the
terms of said Lease is $                      per annum; and further, additional
rental pursuant to said Lease is payable as follows:
                                        
                                       &n bsp; ; and     5.   said Lease is in
full force and effect and has not been assigned, modified, supplemented or
amended in any way (except by agreements(s) dated                     ), and
neither party thereto is in default thereunder; and     6.   the Lease described
above represents the entire agreement between the parties as to the leasing of
the premises; and     7.   the term of said Lease expires on
                                         ; and     8.   all conditions under
said Lease to be performed by the Lessor have been satisfied, including, without
limitation, all co-tenancy requirements thereunder, if any; and     9.   all
required contributions by Lessor to Lessee on account of Lessee’s improvements
have been received; and     10.   on this date there are no existing defenses or
offsets, claims or counterclaims which the undersigned has against the
enforcement of said Lease by the Lessor; and

H-1



--------------------------------------------------------------------------------



 



  11.   no rental has been paid in advance and no security (except the security
deposit in the amount of $ _______) has been deposited with Lessor; and     12.
  Lessee’s floor area is _______ square feet (rentable); and     13.   The most
recent payment of current base rental was for the payment due on _______, and
all base rental and additional rental payable pursuant to the terms of the Lease
have been paid up to said date; and     14.   the undersigned acknowledges
notice that Lessor’s interest under the Lease and the rent and all other sums
due thereunder will be assigned to you as part of the security for a mortgage
loan by you to Lessor. In the event that Teachers Insurance and Annuity
Association of America, as lender, notifies the undersigned of a default under
the mortgage and demands that the undersigned pay its rent and all other sums
due under the Lease to lender, Lessee agrees that it shall pay its rent and all
such other sums to lender.

Very truly yours,
ADS ALLIANCE DATA SYSTEMS, INC.

         
By:
       
 
       
Its:
       
 
       
Date:
       
 
       

H-2



--------------------------------------------------------------------------------



 



SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT
     THIS SUBORDINTION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this
“Agreement”) is made by and between TEACHERS INSURANCE AND ANNUITY ASSOCIATION
OF AMERICA, a New York corporation with offices at 730 third Avenue, New York,
New York 10017 (“Lender”), and ADS ALLIANCE DATA SYSTEMS, INC., a Delaware
corporation, with its principal place of business at 17655 Waterview Parkway,
Dallas, Texas 75252 (“Tenant”).
RECITALS
     A. Lender has made or is about to make a loan (together with all advances
and increases, the “Loan”) to 2855 E. COTTONWOOD PARKWAY, L.C., a limited
liability company (“Borrower”).
     B. Borrower, as Landlord, and Tenant have entered into a lease dated
                     , 20___, as amended by amendments dated
                    , 20___(the “Lease”) which leased to Tenant Suite No.
___(the “Leased Space”) located in the Property (defined below).
     C. The Loan is or will be secured by the Trust Deed, Assignment of Leases
and Rents, Fixture Filing Statement and Security Agreement recorded or to be
recorded in the official records of the County of Salt Lake, State or
Commonwealth of Utah (together with all advances, increases, amendments or
consolidations, the “Mortgage”) and the Assignment of Leases and Rents recorded
or to be recorded in such official records (together with all amendments or
consolidations, the “Assignment”), assigning to Lender the Lease and all rent,
additional rent and other sums payable by Tenant under the Lease (the “Rent”).
     D. The Mortgage encumbers the real property, improvements and fixtures
located at 2855 East Cottonwood Parkway in the County of Salt Lake, State or
Commonwealth of Utah, and described on Exhibit “A” (the “Property”).
     IN CONSIDERATION of the mutual agreements contained in this Agreement,
Lender and Tenant agree as follows:
     1. The Lease and all of Tenant’s rights under the Lease are and will remain
subject and subordinate to the lien of the Mortgage and all of Lender’s rights
under the Mortgage and Tenant will not subordinate the Lease to any other lien
against the Property without Lender’s prior consent.
     2. This Agreement constitutes notice to Tenant of the Mortgage and the
Assignment and, upon receipt of notice from Lender, Tenant will pay the Rent as
and when due under the Lease to Lender and the payments will be credited against
the Rent due under the Lease.
     3. Tenant does not have and will not acquire any right or option to
purchase any portion of or interest in the Property.
     4. Tenant and Lender agree that if Lender exercises its remedies under the
Mortgage or the Assignment and if Tenant is not then in default under this
Agreement and if Tenant is not then in default beyond any applicable grace and
cure periods under the Lease:
          (a) Lender will not name Tenant as a party to any judicial or
non-judicial foreclosure or other proceeding to enforce the Mortgage unless
joinder is required under applicable law but in such case Lender will not seek
affirmative relief against Tenant, the Lease will not be terminated and Tenant’s
possession of the Leased Space will not be disturbed;
          (b) If Lender or any other entity (a “Successor Landlord”) acquires
the Property through foreclosure, by other proceeding to enforce the Mortgage or
by deed-in-lieu of foreclosure (a “Foreclosure”), Tenant’s possession of the
Leased Space will not be disturbed and the Lease will continue in full force and
effect between Successor Landlord and Tenant; and
          (c) If, notwithstanding the foregoing, the Lease is terminated as a
result of a Foreclosure, a lease between Successor Landlord and Tenant will be
deemed created, with no further instrument required, on the same terms as the
Lease except that the term of the replacement lease will be the then unexpired
term of the Lease. Successor Landlord and Tenant will execute a replacement
lease at the request of either.
     5. Upon Foreclosure, Tenant will recognize and attorn to Successor Landlord
as the landlord under the Lease for the balance of the term. Tenant’s attornment
will be self-operative with no further instrument required to effectuate the
attornment except that at Successor Landlord’s request, Tenant will execute
instruments reasonably satisfactory to Successor Landlord confirming the
attornment.

H-3



--------------------------------------------------------------------------------



 



     6. Successor Landlord will not be:
          (a) liable for any act or omission of any prior landlord under the
Lease occurring before the date of the Foreclosure except for repair and
maintenance obligations of a continuing nature imposed on the landlord under the
Lease;
          (b) required to credit Tenant with any Rent paid more than one month
in advance or for any security deposit unless such Rent or security deposit has
been received by Successor Landlord;
          (c) bound by any amendment, renewal or extension of the Lease that is
inconsistent with the terms of this Agreement or is not in writing and signed
both by Tenant and landlord;
          (d) bound by any reduction of the Rent unless the reduction is in
connection with an extension or renewal of the Lease at prevailing market terms
or was made with Lender’s prior consent;
          (e) bound by any reduction of the term1 of the Lease or any
termination, cancellation or surrender of the Lease unless the reduction,
termination, cancellation or surrender occurred during the last 6 months of the
term or was made with Lender’s prior consent;
          (f) bound by any amendment, renewal or extension of the Lease entered
into without Lender’s prior consent if the Leased Space represents 50% or more
of the net rentable area of the building in which the Leased Space is located;
          (g) [Intentionally deleted];
          (h) subject to any credits, offsets, claims, counterclaims or defenses
that Tenant may have that arose prior to the date of the Foreclosure or liable
for any damages Tenant may suffer as a result of any misrepresentation, breach
of warranty or any act of or failure to act by any party other than Successor
Landlord;
          (i) bound by any obligation to make improvements to the Property,
including the Leased Space, to make any payment or give any credit or allowance
to Tenant provided for in the Lease or to pay any leasing commissions arising
out of the Lease, except that Successor Landlord will be:
(i) bound by any such obligations provided for in the Lender-approved form
lease;
(ii) bound by any such obligations if the overall economic terms of the Lease
(including the economic terms of any renewal options) represented market terms
for similar space in properties comparable to the Property when the Lease was
executed; and
(iii) bound to comply with the casualty and condemnation restoration provisions
included in the Lease provided that Successor Landlord receives the insurance or
condemnation proceeds;
or;
          (j) liable for obligations under the Lease with respect to any
off-site property or facilities for the use of Tenant (such as off-site leased
space or parking) unless Successor Landlord acquires in the Foreclosure the
right, title or interest to the off-site property.
     7. Lender will have the right, but not the obligation, to cure any default
by Borrower, as landlord, under the Lease. Tenant will notify Lender of any
default that would entitle Tenant to terminate the Lease or abate the Rent and
any notice of termination or abatement will not be effective unless Tenant has
so notified Lender of the default and Lender has had a 30-day cure period (or
such longer period as may be necessary if the default is not susceptible to cure
within 30 days) commencing on the latest to occur of the date on which (I) the
cure period under the Lease expires; (ii) Lender receives the notice required by
this paragraph; and (iii) Successor Landlord obtains possession of the Property
if the default is not susceptible to cure without possession.
 

1   For purposes of this subparagraph “the term of the Lease” includes any
renewal term after the right to renew has been exercised.

H-4



--------------------------------------------------------------------------------



 



     8. All notices, requests or consents required or permitted to be given
under this Agreement must be in writing and sent by certified mail, return
receipt requested or by nationally recognized overnight delivery service
providing evidence of the date of delivery, with all charges prepaid, addressed
to the appropriate party at the address set forth above.
     9. Any claim by Tenant against Successor Landlord under the Lease or this
Agreement will be satisfied solely out of Successor Landlord’s interest in the
Property and Tenant will not seek recovery against or out of any other assets of
Successor Landlord. Successor Landlord will have no liability or responsibility
for any obligations under the Lease that arise subsequent to any transfer of the
Property by Successor Landlord.
     10. This Agreement is governed by and will be construed in accordance with
the laws of the state or commonwealth in which the Property is located.
     11. Lender and Tenant waive trial by jury in any proceeding brought by, or
counterclaim asserted by, Lender or Tenant relating to this Agreement.
     12. If there is a conflict between the terms of the Lease and this
Agreement, the terms of this Agreement will prevail as between Successor
Landlord and Tenant.
     13. This Agreement binds and inures to the benefit of Lender and Tenant and
their respective successors, assigns, heirs, administrators, executors, agents
and representatives.
     14. This Agreement contains the entire agreement between Lender and Tenant
with respect to the subject matter of this Agreement, may be executed in
counterparts that together constitute a single document and may be amended only
by a writing signed by Lender and Tenant.
     15. Tenant certifies that: the Lease represents the entire agreement
between the Landlord under the Lease and Tenant regarding the Leased Space; the
Lease is in full force and effect; neither party is in default under the Lease
beyond any applicable grace and cure periods and no event has occurred which
with the giving of notice or passage of time would constitute a default under
the Lease; Tenant has entered into occupancy and is open and conducting business
in the Leased Space; and all conditions to be performed to date by the Landlord
under the Lease have been satisfied.
     IN WITNESS WHEREOF, Lender and Tenant have executed and delivered this
Agreement as                                          , 20___.

              LENDER:   TEACHERS INSURANCE AND ANNUITY     ASSOCIATION OF
AMERICA, a New York     corporation
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
            TENANT:   ADS ALLIANCE DATA SYSTEMS, INC., a Delaware    
corporation
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

ACKNOWLEDGMENT

                 
STATE OF
        )      
 
               
 
        :     ss.
COUNTY OF
        )      
 
               

     On this the                      day of                     , 20___, before
me personally appeared                                         
                     who acknowledged himself to be the
                                        
                                       &n bsp;

H-5



--------------------------------------------------------------------------------



 



                     of                                       &nbs
p;                    , a corporation, and that he, as
such                                       &n bsp; being authorized so to do,
executed the foregoing instrument for the purposes therein contained.

                                        NOTARY PUBLIC    
 
               
 
      Residing at        
 
               
 
               
My Commission Expires:
                 
 
               
 
               

                 
STATE OF
        )      
 
               
 
        :     ss.
COUNTY OF
        )      
 
               

     On this the                      day of                     , 20___, before
me personally appeared                                         
                                       &n bsp; who acknowledged himself to be
the                                         
                                       &n bsp; of
                                                             
                    , a corporation, and that he, as such
                                                              being authorized
so to do, executed the foregoing instrument for the purposes therein contained.

                                        NOTARY PUBLIC    
 
               
 
      Residing at        
 
               
 
               
My Commission Expires:
                 
 
               
 
               

H-6



--------------------------------------------------------------------------------



 



EXHIBIT “A”
The following described real property is located in Salt Lake County, Utah:
PARCEL 1 (“COTTONWOOD CORPORATE CENTER PARCEL 11”):
Beginning at a point which is North 0°08'51" East along the Quarter Section line
908.56 feet, and North 89°04'36" East 740.83 feet, and North 55°02'48" East
206.85 feet from the West Quarter Corner of Section 23, Township 2 South, Range
1 East, Salt Lake Base and Meridian; and running thence North 34°55'16" West
67.93 feet to a point on the South Right-of-Way line of I-215 and a point on a
2076.90 foot radius curve to the left the chord of which bears North 62°36'26"
East; thence Northeasterly along said South line and curve through a central
angle of 5°57'01" a distance of 215.69 feet; thence North 67°29'16" East along
said South line 183.64 feet; thence South 31°38'10" East 111.32 feet; thence
South 70°30'09" East 57.70 feet; thence South 34°39'50" East 284.29 feet; thence
South 11°06'23" East 28.44 feet; thence South 42°36'15" East 63.15 feet; thence
South 64°43'27" East 71.26 feet; thence South 32°54'51" West 100.16 feet to a
point on a 210.00 foot radius curve to the left the chord of which bears South
88°59'48" West; thence Westerly along said curve through a central angle of
67°50'08" a distance of 248.63 feet; thence South 55°04'44" West 161.13 feet to
a point of a 835.00 foot radius curve to the right the chord of which bears
South 55°10'54" West; thence Southwesterly along said curve through a central
angle of 0°12'21" a distance of 3.00 feet; thence North 34°55'16" West 499.58
feet to the point of beginning. Contains 234,930 square feet or 5.3932 acres.
PARCEL 2 (“COMMON ROADWAY”):
A perpetual, nonexclusive right-of-way and easement for vehicular and pedestrian
ingress and egress, appurtenant to PARCEL 1, as established by a Declaration of
Easements, Covenants and Restrictions recorded January 17, 1996, as Entry
No. 6259074, in Book 7311, at page 821 of the official records of the Salt Lake
County Recorder, as amended by a First Amendment to Declaration of Easements,
Covenants and Restrictions, recorded July 3, 1996, as Entry No. 6398547, in Book
7437, at page 265 of the official records of the Salt Lake County Recorder, over
the following described property:
BEGINNING at a point which is North 0°08'51" East along the Section line 447.50
feet and South 89°49'13" East 50.00 feet from the West Quarter Corner of
Section 23, Township 2 South, Range 1 East, Salt Lake Base and Meridian, and
running thence North 0°08'51" East 71.00 feet; thence South 89°49'13" East
669.22 feet; thence North 0°10'47" East 12.00 feet to a point of a 787.50 foot
radius curve to the left, the chord of which bears North 72°37'45" East; thence
Easterly along the arc of said curve and through a central angle of 35°06'03" a
distance of 482.44 feet to a point of tangency; thence North 55°04'44" East
161.13 feet to a point of a 257.50 foot radius curve to the right, the chord of
which bears South 81°12'57" East; thence Easterly along the arc of said curve
and through a central angle of 87°24'39" a distance of 392.84 feet to a point of
tangency; thence South 37°30'37" East 388.28 feet to a point of a 282.50 foot
radius curve to the left, the chord of which bears South 57°30'40" East; thence
Southeasterly along the arc of said curve and through a central angle of
40°00'07" a distance of 197.23 feet to a point of tangency; thence South
77°30'44" East 203.08 feet; thence South 35°38'28" East 52.78 feet to the West
right-of-way line of 3000 East Street; thence South 12°27'22" West along said
West line 71.77 feet; thence North 77°30'44" West 147.86 feet to a point of a
693.16 foot radius curve to the right, the chord of which bears North 71°09'19"
West; thence Northwesterly along the arc of curve and through a central angle of
13°28'28" a distance of 163.01 feet to a point of a compound curve to the right,
the radius point of which is North 22°43'23" East 377.50 feet; thence
Northwesterly along the arc of said curve and through a central angle of 29°46'
a distance of 196.12 feet to a point of tangency; thence North 37°30'37" West
388.28 feet to a point of a 162.50 foot radius curve to the left, the chord of
which bears North 81°12'57" West; thence Westerly along the arc of said curve
and through a central angle of 87°24'39" a distance of 247.91 feet to a point of
tangency; thence South 55°04'44" West 161.13 feet to a point of a 882.50 foot
radius curve to the right, the chord of which bears South 72°37'45" West; thence
Westerly along the arc of said curve and through a central angle of 35°06'03" a
distance of 540.64 feet to a point of tangency; thence North 89°49'13" West
441.91 feet; thence North 0°10'47" East 12.00 feet; thence North 89°49'13" West
227.27 feet to the point of BEGINNING.

H-7